UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 20-F (Mark One) £ REGISTRATION STATEMENT PURSUANT TO SECTION 12(b) OR (g) OF THE SECURITIES EXCHANGE ACT OF 1934 OR S ANNUAL REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE FISCAL YEAR ENDED DECEMBER 31, 2015 OR £ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 OR £ SHELL COMPANY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 DATE OF EVENT REQUIRING THIS SHELL COMPANY REPORT ……………. FOR THE TRANSACTION PERIOD FORM TO COMMISSION FILE NUMBER 1-15138 中国石油化工股份有限公司 CHINA PETROLEUM & CHEMICAL CORPORATION (Exact name of Registrant as specified in its charter) The People’s Republic of China (Jurisdiction of incorporation or organization) 22 Chaoyangmen North Street Chaoyang District, Beijing, 100728 The People’s Republic of China (Address of principal executive offices) Mr. Huang Wensheng 22 Chaoyangmen North Street Chaoyang District, Beijing, 100728 The People’s Republic of China Tel: +86 (10) 5996 0028 Fax: +86 (10) 5996 0386 (Name, Telephone, Email and/or Facsimile number and Address of Company Contact Person) Securities registered or to be registered pursuant to Section 12 (b) of the Act. Title of Each Class Name of Each Exchange On Which Registered American Depositary Shares, each representing hares of par value RMB 1.00 per share New York Stock Exchange, Inc. H Shares of par value RMB 1.00 per share New York Stock Exchange, Inc.* 1 *Not for trading, but only in connection with the registration of American Depository Shares. Securities registered or to be registered pursuant to Section 12 (g) of the Act. None (Title of Class) Securities for which there is a reporting obligation pursuant to Section 15 (d) of the Act. None (Title of Class) Indicate the number of outstanding shares of each of the issuer’s classes of capital or common stock as of the close of the period covered by the annual report. H Shares, par value RMB 1.00 per share A Shares, par value RMB 1.00 per share Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act. Yes XNo If this report is an annual or transition report, indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934. Yes No X Note - Checking the box above will not relieve any registrant required to file reports pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 from their obligations under those Sections. Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15 (d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes XNo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files)* Yes No *This requirement does not apply to the registrant in respect of this filing. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer. See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large accelerated filer X Accelerated filer Non-accelerated filer Indicate by check mark which basis of accounting the registrant has used to prepare the financial statements included in this filing: U.S. GAAP International Financial Reporting Standards X as issued by the International Accounting Standards Board Other If “Other” has been checked in response to the previous question, indicate by check mark which financial statement item the registrant has elected to follow. Item 17Item 18 If this is an annual report, indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes No X 2 (APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PAST FIVE YEARS) Indicate by check mark whether the registrant has filed all documents and reports required to be filed by Section 12, 13 or 15(d) of the Securities Exchange Act of 1934 subsequent to the distribution of securities under a plan confirmed by a court. * Yes No *This requirement does not apply to the registrant in respect of this filing. 3 Table of Contents Page ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS 9 ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE 9 ITEM 3. KEY INFORMATION 9 A. SELECTED FINANCIAL DATA 9 B. CAPITALIZATION AND INDEBTEDNESS 10 C. REASONS FOR THE OFFER AND USE OF PROCEEDS 10 D. RISK FACTORS 10 ITEM 4. INFORMATION ON THE COMPANY 19 A. HISTORY AND DEVELOPMENT OF THE COMPANY 19 B. BUSINESS OVERVIEW 21 C. ORGANIZATIONAL STRUCTURE 37 D. PROPERTY, PLANT AND EQUIPMENT 38 ITEM 4A. UNRESOLVED STAFF COMMENTS 39 ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS 39 A. GENERAL 39 B. CONSOLIDATED RESULTS OF OPERATIONS 42 C. DISCUSSIONS ON RESULTS OF SEGMENT OPERATIONS 47 D. LIQUIDITY AND CAPITAL RESOURCES 54 ITEM 6. DIRECTORS, SENIOR MANAGEMENT AND EMPLOYEES 57 A. DIRECTORS, SUPERVISORS AND SENIOR MANAGEMENT 57 B. COMPENSATION 63 C. BOARD PRACTICE 64 D. EMPLOYEES 64 E. SHARE OWNERSHIP 65 ITEM 7. MAJOR SHAREHOLDERS AND RELATED PARTY TRANSACTIONS 65 A. MAJOR SHAREHOLDERS 65 B. RELATED PARTY TRANSACTIONS 66 C. INTERESTS OF EXPERTS AND COUNSEL 67 ITEM 8. FINANCIAL INFORMATION 67 A. CONSOLIDATED STATEMENTS AND OTHER FINANCIAL INFORMATION 67 B. SIGNIFICANT CHANGES 68 ITEM 9. THE OFFER AND LISTING 68 A. OFFER AND LISTING DETAILS 68 ITEM 10. ADDITIONAL INFORMATION 69 A. SHARE CAPITAL 69 B. MEMORANDUM AND ARTICLES OF ASSOCIATION 69 C. MATERIAL CONTRACTS 77 D. EXCHANGE CONTROLS 77 E. TAXATION 78 F. DIVIDENDS AND PAYING AGENTS 82 G. STATEMENT BY EXPERTS 82 H. DOCUMENTS ON DISPLAY 82 I. SUBSIDIARY INFORMATION 82 ITEM 11. QUALITATIVE AND QUANTITATIVE DISCLOSURES ABOUT MARKET RISK 82 ITEM 12. DESCRIPTION OF SECURITIES OTHER THAN EQUITY SECURITIES 86 ITEM 13. DEFAULTS, DIVIDEND ARREARAGES AND DELINQUENCIES 87 ITEM 14. MATERIAL MODIFICATIONS TO THE RIGHTS OF SECURITY HOLDERS AND USE OF PROCEEDS 87 A. MATERIAL MODIFICATIONS TO THE RIGHTS TO SECURITIES HOLDERS 87 B. USE OF PROCEEDS 87 ITEM 15. CONTROLS AND PROCEDURES 87 ITEM 16. RESERVED 88 ITEM 16A. AUDIT COMMITTEE FINANCIAL EXPERT 88 ITEM 16B. CODE OF ETHICS 88 ITEM 16C. PRINCIPAL ACCOUNTANT FEES AND SERVICES 88 ITEM 16D. EXEMPTIONS FROM THE LISTING STANDARDS FOR AUDIT COMMITTEES 89 ITEM 16E. PURCHASES OF EQUITY SECURITIES BY THE ISSUER AND AFFILIATED PURCHASERS 89 4 ITEM 16F. CHANGE IN REGISTRANT’S CERTIFYING ACCOUNTANT 89 ITEM 16G. COMPARISON OF NEW YORK STOCK EXCHANGE CORPORATE GOVERNANCE RULES AND CHINA CORPORATE GOVERNANCE RULES FOR LISTED COMPANIES 89 ITEM 16H. MINE SAFETY DISCLOSURE 92 ITEM 17. FINANCIAL STATEMENTS 92 ITEM 18. FINANCIAL STATEMENTS 92 ITEM 19. EXHIBITS 92 5 CERTAIN TERMS AND CONVENTIONS Definitions Unless the context otherwise requires, references in this annual report to: · “Sinopec Corp.”, “we”, “our” and “us” are to China Petroleum & Chemical Corporation, a PRC joint stock limited company, and its subsidiaries; · “Sinopec Group Company” are to our controlling shareholder, China Petrochemical Corporation, a PRC limited liability company; · “Sinopec Group” are to the Sinopec Group Company and its subsidiaries other than Sinopec Corp. and its subsidiaries; · “provinces” are to provinces and to provincial-level autonomous regions and municipalities in China which are directly under the supervision of the central PRC government; · “RMB” are to Renminbi, the currency of the PRC; · “HK$” are to Hong Kong dollar, the currency of the Hong Kong Special Administrative Region of the PRC; and · “US$” are to US dollars, the currency of the United States of America. Conversion Conventions Unless otherwise specified, conversions of crude oil from tonnes to barrels are made at a rate of one tonne to 7.35 barrels for crude oil we purchase from external sources, one tonne to 7.10 barrels for crude oil we produced domestically and one tonne to 7.21 barrels for crude oil we produced overseas, representing the American Petroleum Institute (API) gravity of the respective source of crude oil. Conversions of natural gas from cubic meters to cubic feet are made at a rate of one cubic meter to 35.31 cubic feet; and 6,000 cubic feet of natural gas is converted to one BOE. Glossary of Technical Terms Unless otherwise indicated in the context, references to: · “BOE” are to barrels-of-oil equivalent. · “primary distillation capacity” are to the crude oil throughput capacity of a refinery’s crude oil distillation units, calculated by estimating the number of days in a year that such crude oil distillation units are expected to operate, excluding downtime for regular maintenance, and multiplying that number by the amount equal to the units’ optimal daily crude oil throughput. · “rated capacity” are to the output capacity of a given production unit or, where appropriate, the throughput capacity, calculated by estimating the number of days in a year that such production unit is expected to operate, excluding downtime for regular maintenance, and multiplying that number by an amount equal to the unit’s optimal daily output or throughput, as the case may be. 6 CURRENCIES AND EXCHANGE RATES We publish our financial statements in Renminbi. Unless otherwise indicated, all translations from Renminbi to US dollars were made at the averages of mid-point exchange rate of Renminbi as published by the PRC State Administration of Foreign Exchange (SAFE). The following table sets forth noon buying rate for US dollars in Renminbi for the periods indicated, as provided by the H.10 statistical release of the U.S. Federal Reserve Board. We do not represent that Renminbi or US dollar amounts could be converted into US dollars or Renminbi, as the case may be, at any particular rate, the rates below or at all. On April 13, 2016, the noon buying rate was RMB 6.4768 to US$1.00. Noon Buying Rate(1) Period End Average(2) High Low (RMB per US$1.00) October 2015 November 2015 December 2015 January 2016 February 2016 March 2016 April 2016 (through April 13, 2016) The exchange rates reflect those set forth in the H.10 statistical release of the U.S. Federal Reserve Board. Annual averages are determined by averaging the rates on the last business day of each month during the relevant period. Monthly averages are calculated using the average of the daily rates during the relevant period. 7 FORWARD-LOOKING STATEMENTS This annual report includes “forward-looking statements” within the meaning of the Private Securities Litigation Reform Act of 1995. All statements, other than statements of historical facts, included in this annual report that address activities, events or developments which we expect or anticipate will or may occur in the future are hereby identified as forward-looking statements for the purpose of the safe harbor provided by Section 27A of the Securities Act of 1933 and Section 21E of the Securities Exchange Act of 1934. The words such as believe, intend, expect, anticipate, project, estimate, predict, plan and similar expressions are also intended to identify forward-looking statements. These forward-looking statements address, among others, such issues as: · amount and nature of future exploration and development, · future prices of and demand for our products, · future earnings and cash flow, · development projects and drilling prospects, · future plans and capital expenditures, · estimates of proved oil and gas reserves, · exploration prospects and reserves potential, · expansion and other development trends of the petroleum and petrochemical industry, · production forecasts of oil and gas, · expected production or processing capacities, including expected rated capacities and primary distillation capacities, of units or facilities not yet in operation, · expansion and growth of our business and operations, and · our prospective operational and financial information. These statements are based on assumptions and analyses made by us in light of our experience and perception of historical trends, current conditions and expected future developments, as well as other factors we believe are appropriate in particular circumstances. However, whether actual results and developments will meet our expectations and predictions depends on a number of risks and uncertainties which could cause actual results to differ materially from our expectations, including the risks set forth in “Item 3. Key Information ¾ Risk Factors” and the following: · fluctuations in crude oil prices, · fluctuations in prices of our products, · failures or delays in achieving production from development projects, · potential acquisitions and other business opportunities, · general economic, market and business conditions, and · other risks and factors beyond our control. Consequently, all of the forward-looking statements made in this annual report are qualified by these cautionary statements and readers are cautioned not to place undue reliance on these forward-looking statements. These forward-looking statements should be considered in light of the various important factors set forth above and elsewhere in this Form 20-F. In addition, we cannot assure you that the actual results or developments anticipated by us will be realized or, even if substantially realized, that they will have the expected effect on us or our business or operations. 8 ITEM 1. IDENTITY OF DIRECTORS, SENIOR MANAGEMENT AND ADVISORS Not applicable. ITEM 2. OFFER STATISTICS AND EXPECTED TIMETABLE Not applicable. ITEM 3. KEY INFORMATION A. SELECTED FINANCIAL DATA The selected consolidated statement of income data (except per ADS data) and consolidated cash flows data for the years ended December 31, 2013, 2014 and 2015, and the selected consolidated balance sheet data as of December 31, 2014 and 2015 are derived from, and should be read in conjunction with, the audited consolidated financial statements included elsewhere in this annual report. The selected consolidated statement of income data and consolidated cash flows data for the years ended December 31, 2011 and 2012 and the selected consolidated balance sheet data as of December 31, 2011, 2012 and 2013 are derived from our audited consolidated financial statements which are not included elsewhere in this annual report. Moreover, the selected financial data should be read in conjunction with our consolidated financial statements and “Item 5. Operating and Financial Review and Prospects” included elsewhere in this annual report. Our consolidated financial statements are prepared and presented in accordance with International Financial Reporting Standards, or IFRS, as issued by the International Accounting Standards Board. Year Ended December 31, (RMB in millions, except per share, per ADS data and number of shares) Consolidated Statement of Income Data: Operating revenues Operating expenses ) Operating income Earnings before income tax Tax expense ) Net income attributable to equity shareholders of the Company Basic earnings per share(1) Basic earnings per ADS(1) Diluted earnings per share(1) Diluted earnings per ADS(1) Cash dividends declared per share Segment Operating Income/(Loss) Exploration and production ) Refining ) ) ) Marketing and distribution Chemicals ) Corporate and others ) Elimination of inter-segment sales ) Operating income Shares Basic weighted average number of A and H shares Diluted weighted average number of A and H shares 9 As of December 31, (RMB in millions) Consolidated Balance Sheet Data: Cash and cash equivalents Total current assets Total non-current assets Total assets Total current liabilities ) Short-term debts and loans from Sinopec Group Company and its affiliates (including current portion of long-term debts) Long-term debts and loans from Sinopec Group Company and its affiliates (excluding current portion of long-term debts) Total equity attributable to equity shareholders of the Company ) Total equity ) Year Ended December 31, (RMB in millions) Statement of Cash Flow and Other Financial Data: Net cash generated from operating activities Net cash (used in)/generated from financing activities ) ) Net cash used in investing activities ) Capital expenditure Exploration and production Refining Marketing and distribution Chemicals Corporate and others Total Basic earnings per share have been computed by dividing net income attributable to equity shareholders of our company by the weighted average number of shares in issue. Basic and diluted earnings per ADS have been computed as if all of our issued or potential ordinary shares, including domestic shares and H shares, are represented by ADSs during each of the years presented. Each ADS represents 100 shares. B. CAPITALIZATION AND INDEBTEDNESS Not applicable. C. REASONS FOR THE OFFER AND USE OF PROCEEDS Not applicable. D. RISK FACTORS Risks Relating to Our Business Operation We are exposed to risks associated with price fluctuations of crude oil and refined petroleum products. We consume a large amount of crude oil to produce our refined petroleum products and petrochemical products. Increases in crude oil prices may result in cost inflation, and high prices may also reduce demand for our products which might adversely affect our profitability. Decreases in crude oil and refined product prices may cause us to incur impairment to our investment and assets. A prolonged period of oil price drop may impact our profit and ability to maintain our long-term investment projects. In addition, while we try to adjust the sale prices of our products to track international crude oil 10 price fluctuations, our ability to pass on the increased cost resulting from crude oil price increases to our customers may be limited, and is dependent on international and domestic market conditions as well as the PRC government’s price control policies over refined petroleum products. For instance, the PRC government could exercise price control over refined petroleum products when international crude oil prices experience a sustained rise or become significantly volatile. As a result, our results of operations and financial condition may be materially affected by the fluctuation of crude oil and refined petroleum product prices. Our continued business success depends in part on our ability to replace reserves and develop newly discovered reserves. Our ability to achieve our growth objectives is dependent in part on our level of success in discovering or acquiring additional oil and natural gas reserves. Our exploration and development activities for additional reserves also expose us to inherent risks associated with drilling, including the risk that no proved oil or natural gas reservoirs might be discovered. Exploring for, developing and acquiring reserves is highly risky and capital intensive. The fluctuation in the prices of crude oil and natural gas will impact the base of our proved oil or natural gas reserves. Without reserve additions through further exploration and development or acquisition activities, or if the prices of crude oil and natural gas fall sharply, our reserves and production will decline over time, which may materially and adversely affect our results of operations and financial condition. Future exploration and discovery of new reserves may not fully replace our existing oil and natural gas reserves. Due to persistently low prices of crude oil and natural gas, only large scale, high quality reserves are able to meet our development criteria. Therefore some exploration projects are not viable at the current crude oil price level and cannot be implemented, potentially leading to failure in fully replacing and supplementing our oil and natural gas reserves with additional reserves through future exploration. For acquired exploration blocks, due to the limited nature of reservoir data, evaluation of underground resources is subject to inherent uncertainties and the acquired assets may fail to meet previous expectations. We rely heavily on outside suppliers for crude oil and other raw materials, and we may even experience disruption of our ability to obtain crude oil and other raw materials. We purchase a significant portion of crude oil and other feedstock from outside suppliers located in different countries and regions in the world. In 2015, approximately 83.7% of the crude oil required for our refinery business was sourced from international suppliers, and an insignificant amount is from countries or regions that are on the sanction list published and administered by the Office of Foreign Assets Control, or OFAC, of the US Department of Treasury, including Iran and Sudan.In addition, our development requires us to source an increasing amount of crude oil from outside suppliers. We are subject to the political, geographical and economic risks associated with these countries and areas. If one or more of our material supply contracts were terminated or disrupted due to any natural disasters or political events, it is possible that we would not be able to find sufficient alternative sources of supply in a timely manner or on commercially reasonable terms. As a result, our business and financial condition would be materially and adversely affected. Our business faces operation risks and natural disasters that may cause significant property damages, personal injuries and interruption of operations, and we may not have sufficient insurance coverage for all the financial losses incurred by us. Exploring for, producing and transporting crude oil and natural gas and producing and transporting refined oil products and chemical products involves a number of operating hazards. Our operations are subject to significant hazards and risks inherent in refining operations and in transporting and storing crude oil, intermediate products and refined oil products. These hazards and risks include, but are not limited to, natural disasters, fires, explosions, pipeline ruptures and spills, third-party interference and mechanical failure of equipment at our or third-party facilities, any of which could result in production and distribution difficulties and disruptions, environmental pollution, personal injury or wrongful death claims and other damage to our properties and the property of others. There is also risk of mechanical failure and equipment shutdowns both in general and following unforeseen events. In such situations, undamaged refinery processing units may be dependent on or interact with damaged process units and, accordingly, are also subject to being shut down. Even though we have a strong institutional focus on the safety of our operations and have implemented health, safety and environment (HSE) management system within our company with the view to preventing accidents, and reducing personal injuries, property losses and environment pollution, our preventative measures may not be effective. We also maintain insurance coverage on our property, plant, equipment, inventory and potential third party liability, but our insurance coverage may not be sufficient to cover all the financial losses caused by the operation risks and natural disasters. Significant operating hazards and natural disasters may cause interruption to our operations, property or environmental 11 damages as well as personal injuries, and each of these incidents could have a material adverse effect on our financial condition and results of operations. The oil and natural gas reserves data in this annual report are only estimates, and our actual production, revenues and expenditures with respect to our reserves may differ materially from these estimates. There are numerous uncertainties inherent in estimating quantities of proved oil and natural gas reserves, and in the timing of development expenditures and the projection of future rates of production. Adverse changes in economic conditions may render it uneconomical to develop certain reserves. Our actual production, revenues, taxes and fees payable and development and operating expenditures with respect to our reserves may likely vary from these estimates. The reliability of reserves estimates depends on: · the quality and quantity of technical and economic data; · the prevailing oil and gas prices applicable to our production; · the production performance of the reservoirs; and · extensive engineering judgments. In addition, new drilling, testing and production results following the estimates may cause substantial upward or downward revisions in the estimates. Oilfield exploration and drilling involves numerous risks, including risks that no commercially productive crude oil or natural gas reserves can be discovered and risks of failure to acquire or retain reserves. Our oil and gas business is currently involved in exploration activities in various regions, including in some areas where natural conditions may be challenging and where the costs of such exploration activities may be high. As a result, our oil and gas business may incur cost overruns or may be required to curtail, delay or cancel drilling operations because of many factors, including, but not limited to, the following: · unexpected drilling conditions; · pressure or irregularities in geological formations; · equipment failures or accidents; · oil well blowouts; · adverse weather conditions or natural disasters; · compliance with existing or enhanced environmental regulations; · governmental requirements and standards; or · delays in the availability of drilling rigs and delivery and maintenance of equipment. The future production of our oil and gas business depends significantly upon our success in finding or acquiring additional reserves and retaining and developing such reserves. If our oil and gas business fails to conduct successful exploration activities or to acquire or retain assets holding proved reserves, it may not meet its production or growth targets, and its proved reserves will decline as it extracts crude oil and natural gas from the existing reservoirs, which could adversely affect our business, financial condition and results of operations. We have been actively pursuing business opportunities outside China to supplement our domestic resources. However, there can be no assurance that we can successfully locate sufficient alternative sources of crude oil supply or at all due to the complexity of the international political, economic and other conditions. If we fail to obtain sufficient alternative sources of crude oil supply, our results of operations and financial condition may be adversely affected. 12 Our exploration, development and production activities and our refining and petrochemical business require substantial expenditure and investments and our plans for and ability to make such expenditures and investments are subject to various risks. Exploring, developing and producing crude oil and natural gas fields are capital-intensive activities involving a high degree of risk. Our ability to undertake exploration, development and production activities and make the necessary capital expenditures and investments is subject to many risks, contingencies and other uncertainties, which may prevent our oil and gas business from achieving the desired results, or which may significantly increase the expenditures and investments that our oil and gas business makes, including, but not limited to, the following: · ability to generate sufficient cash flows from operations to finance its expenditures, investments and other requirements, which are affected by changes in crude oil and natural gas prices and other factors; · availability and terms of external financing; · mix of exploration and development activities conducted on an independent basis and those conducted jointly with other partners; · extent to which its ability to influence or adjust plans for exploration and development related expenditures is limited under joint operating agreements for those projects in which it has partners; · government approvals required for exploration and development-related expenditures and investments in jurisdictions in which it conducts business; and · economic, political and other conditions in jurisdictions in which it conducts business. We intend to expand our exploration and production activities and, from time to time, construct new and/or revamp existing refining and petrochemical facilities, which require substantial capital expenditures and investments, there can be no assurance that the cash generated by our operations will be sufficient to fund these development plans or that our actual future capital expenditures and investments will not significantly exceed our current planned amounts. Our inability to obtain sufficient funding for development plans could adversely affect our business, financial condition and results of operations. Our development projects and production activities involve many uncertainties and operating risks that can prevent us from realizing profits and cause substantial losses. Our development projects and production activities may be curtailed, delayed or cancelled for many reasons, including equipment shortages or failures, natural hazards, unexpected drilling conditions or reservoir characteristics, pressure or irregularities in geological formations, accidents, mechanical and technical difficulties and industrial action. These projects and activities, which include projects focused on non-conventional oil and gas exploration and development, will also often require the use of new and advanced technologies, which may be expensive to develop, purchase and implement, and may not function as expected. There is a risk that development projects that we undertake may not yield adequate returns. In addition, our development projects and production activities, particularly those in remote areas, could become less profitable, or unprofitable, if we experience a prolonged period of low oil or gas prices or cost overruns. Our business may be adversely affected by actions and regulations prompted by global climate changes. As the international society has reach consensus on the importance and urgency of addressing climate change, the oil and gas industry in which we operate is drawing increasing concerns about global climate change in recent years. A number of international, national and regional measures to limit greenhouse gas emissions have been enacted. The implementation of such measures in a number of countries and other potential legislation limiting emissions could affect the global demand for fossil fuels. If China or other countries in which we operate or desire to operate enact new laws that focus on limiting greenhouse gas emissions, it could result in substantial capital expenditure from compliance with these laws, and revenue generation and strategic growth opportunities could also be adversely impacted. In November 2014, China and the United States made joint announcement against the threat of climate change, whereby China undertook to peak CO2 emissions around 2030 or earlier if possible, and to increase the non-fossil fuel share of all energy to around 20 percent by 2030. Following the pledge, the National Development and Reform Commission of China (NDRC) adopted the Provisional Measures on the Management of Carbon Emission Trading on December 10, 2014. In December 2015, 195 nations at the United Nations climate change conference in Paris adopted the Paris Agreement, for implementation after 2020. The Paris Agreement will place binding commitments on all signing parties and may lead to more stringent 13 national and regional measures in the near future. These measures may impose more strict standards on carbon emission, increase demand for competing energy alternatives or products with lower-carbon intensity, and affect the sales and specifications of our products. Our overseas businesses may be adversely affected by changes of overseas government policies and business environment. We have operations and assets and may seek new opportunities in various countries and regions, including countries in Africa, South America and Central Asia and certain other regions, some of which are deemed to be subject to a high degree of political risk. These countries have experienced and/or may experience in future political instability, changes to the regulatory environment, changes in taxation and foreign exchange controls, frequent disease outbreaks and deterioration in social security. Any of these conditions occurring could disrupt or curtail our operations or development activities. These may in turn cause production to decline, limit our ability to pursue new opportunities, affect the recoverability of our assets or cause us to incur additional costs, particularly due to the long-term nature of many of our projects and significant capital expenditure required. We may be classified as a passive foreign investment company for United States federal income tax purposes, which could result in adverse United States federal income tax consequences to United States investors in the H shares or ADSs. Depending upon the value of our assets, which may be determined based, in part, on the market price of our H shares or ADSs, and the nature of our assets and income over time, we could be classified as a passive foreign investment company, or PFIC, for United States federal income tax purposes. Based on our income and assets and the market price of our H shares or ADSs, we do not believe that we were a PFIC for the current taxable year ended December 31, 2015 and do not anticipate becoming a PFIC or in the foreseeable future. Because PFIC status is a factual determination made annually after the close of each taxable year on the basis of the composition of our income and the value of our active versus passive assets for that year, there can be no assurance that we will not be a PFIC for any future taxable year. The overall level of our passive assets will be affected by how, and how quickly, we spend our liquid assets. Under circumstances where gross income from activities that produce passive income significantly increase relative to our gross income from activities that produce non-passive income or where we determine not to deploy significant amounts of cash for active purposes, our risk of becoming classified as a PFIC may substantially increase. If we were to be or become classified as a PFIC, a US Holder (as defined in “Item 10. Additional Information – E. Taxation – United States Federal Income Tax Considerations”) may incur significantly increased United States income tax on gain recognized on the sale or other disposition of the H shares or ADSs and on the receipt of distributions on the H shares or ADSs to the extent such gain or distribution is treated as an “excess distribution” under the United States federal income tax rules. For more information see “Item 10. Additional Information – E. Taxation— United States Federal Income Tax Considerations.” Risks Relating to Our Industry Our operations may be adversely affected by the global and domestic economic conditions. Our results of operations are materially affected by economic conditions in China and elsewhere around the world. Although nations around the world have adopted various economic policies to mitigate the negative influences caused by factors such as the slowdown of world economic development, it is uncertain how soon the world economy can be fully recovered. The Chinese economy has entered the “new normal” stage with more moderate economic growth . Our operations may also be adversely affected by factors such as some countries’ trade protection policies which may affect the export and some regional trade agreements which may affect the import. Our operations may be adversely affected by the cyclical nature of the market. Most of our revenues are attributable to sales of refined petroleum products and petrochemical products, and certain of these businesses and related products have historically been cyclical and sensitive to a number of factors that are beyond our control. These factors include the availability and prices of feedstock and general economic conditions, such as changes in industry capacity and output levels, cyclical changes in regional and global economic conditions, prices and availability of substitute products and changes in consumer demand. Although we are an integrated company with upstream, midstream and downstream businesses, we have limited ability to mitigate the adverse influence of the cyclicality of global markets. 14 We face strong competition from domestic and foreign competitors. Among our competitors, some are major integrated petroleum and petrochemical companies within and outside China, which have recently become more significant participants in the petroleum and petrochemical industry in China. In 2015, the PRC government gradually opened the wholesale market of crude oil and refined petroleum products to new market entrants including local refineries. As a result, we face more competition in both crude oil and refined petroleum product markets. We also expect to face competition in both domestic and international petrochemical product market as a result of our domestic and international competitors’ increasing production capacity. Increased competition may have a material adverse effect on our financial condition and results of operations. Risks Relating to Our Controlling Shareholder We engage in related party transactions with Sinopec Group from time to time which may create potential conflict of interest. We have engaged from time to time and will continue to engage in a variety of transactions with Sinopec Group, which provides us with a number of services, including, but not limited to, ancillary supply, engineering, maintenance, transport, lease of land use right, lease of buildings, as well as educational and community services. The nature of our transactions with Sinopec Group is governed by a number of service and other contracts between Sinopec Group and us. We have established various schemes in those agreements so that these transactions, when entered into, are under terms that are at arm’s length. However, we cannot assure you that Sinopec Group Company or any of its members would not take actions that may favor its interests or its other subsidiaries’ interests over ours. We are controlled by Sinopec Group Company, our ultimate controlling shareholder, whose interest in certain businesses compete or are likely to compete with our business. Sinopec Group Company has interests in certain businesses, such as oil refining, petrochemical producing and overseas exploration and development, which compete or are likely to compete, either directly or indirectly, with our businesses. To avoid the adverse effects brought by the competition between us and Sinopec Group Company to the maximum extent possible, we and Sinopec Group Company have entered into a non-competition agreement. In 2012, we received from Sinopec Group Company an undertaking to avoid its competition with us. For details, please refer to the descriptions under “Item 7. Major Shareholders and Related Party Transactions – A. Major Shareholders”. Notwithstanding the foregoing contractual arrangements, because Sinopec Group Company is our controlling shareholder, Sinopec Group Company may take actions that may conflict with our own interests. It is possible that the current or future activities of our ultimate controlling shareholder, Sinopec Group Company, or its affiliates in or with certain countries that are the subject of economic sanctions under relevant U.S. laws could result in negative media and investor attention to us and possible imposition of sanctions on Sinopec Group Company, which could materially and adversely affect our shareholders. Sinopec Group Company undertakes, from time to time and without our involvement, overseas investments and operations in the oil and gas industry, including exploration and production of oil and gas, refining and Liquefied Natural Gas or LNG, and chemical projects. Sinopec Group Company’s overseas asset portfolio includes oil and gas development projects in Iran, Sudan and Syria, which countries are targets of U.S. sanctions administrated by OFAC and by the U.S. Department of State. In 2013, Sinopec International Petroleum E&P Hongkong Overseas Limited, a joint venture owned by Sinopec Group Company and us on an equal basis, acquired from Sinopec Group Company 49% interest in Taihu which is engaged in oil and gas exploration, development and production business in Russia. In December 2015, we acquired a 10% shareholding stake in PAO SIBUR Holding (Sibur Holding). Starting from 2014, OFAC imposed economic sanctions against Russia focusing on trading activities involving certain Russia’s financial and energy entities. We currently do not believe that our investment in Taihu and our 10% shareholding stake in Sibur Holding will result in any direct sanctions imposed by OFAC. However, events in or relating to Russia, including further trade restrictions and other sanctions, could adversely impact our investment in Russia. In addition, the United States may expand its sanctions regime to include other countries or regions where Sinopec Group Company or its affiliates, including us, may have assets or operations. We cannot predict the interpretation or implementation of government policy at the U.S. federal, state or local levels with respect to any current or future activities by Sinopec Group Company or its affiliates, including us, in countries or with individuals or entities that are the subject of U.S. sanctions. Similarly, we cannot predict whether U.S. sanctions will be further tightened, or the impact that such actions may have on Sinopec Group Company and us. It is possible that the United States could subject Sinopec Group Company and us to sanctions due to these activities. Certain U.S. state and local governments and colleges have restrictions on the investment of public funds or endowment funds, respectively, in companies that are members of corporate groups with activities in certain countries that are the subject of U.S. sanctions. These investors may not wish to invest, and may divest their investment, in us because of our relationship with Sinopec 15 Group Company and its investments and activities in those OFAC sanctioned countries. It is possible that, as a result of activities by Sinopec Group Company or its affiliates in countries that are the subject of U.S. sanctions, we may be subject to negative media or investor attention, which may distract management, consume internal resources and affect investors’ perception of our company. Risks Relating to the PRC Government regulations may limit our activities and affect our business operations. The PRC government, though gradually liberalizing its regulations on entry into the petroleum and petrochemical industry, continues to exercise certain controls over the petroleum and petrochemical industry in China. These control mechanisms include granting the licenses to explore and produce crude oil and natural gas, granting the licenses to market and distribute crude oil and refined petroleum products, regulating the upper limit of the retail prices for gasoline and diesel; collecting special oil income levies, deciding import and export quotas and procedures, setting safety, environmental and quality standards, and formulating policies to save energy and reduce emission; meanwhile, there could be potential changes to macroeconomic and industry policies such as further improvement of pricing mechanism of petroleum products, reforming and improvement of pricing mechanism of natural gas, and reforming in resource tax and environmental tax, which could impact our production and operations. Such control mechanisms may have material effects on our operations and profitability. On the other hand, the PRC government has been gradually relaxing the control over imports of crude oil and refined oil products, which may result in refining overcapacity in China and intensify competition among refining companies in China. Such relaxation of the import control may have material and adverse effects on our refining margin, including procurement cost of imported crude oil and lower prices of refined oil products. The PRC governmental authorities, from time to time, audit or inspect our ultimate controlling shareholder. We cannot predict the impact if any, of their outcome on our reputation, business and financial condition as well as the trading prices of our ADSs and H shares. The PRC governmental authorities, from time to time, perform audits, inspections, inquiries or similar actions on state-owned companies, such as Sinopec Group Company, our ultimate controlling shareholder. Such inspections are not conducted on a regular basis with specific targets, and therefore we cannot predict the outcome of these governmental activities. If, as a result of such audits, inspections or inquiries, (i) material irregularities are found within Sinopec Group Company or us or our employees or (ii) Sinopec Group Company or we become the target of any negative publicity, our reputation, business and financial condition as well as the trading prices of our ADSs and H shares may be materially and negatively impacted. Our business operations may be adversely affected by present or future environmental regulations. As an integrated petroleum and petrochemical company, we are subject to extensive environmental protection laws and regulations in China. These laws and regulations permit: · the imposition of fees for the discharge of waste substances; · the levy of fines and payments for damages for serious environmental offenses; · the government, at its discretion, to close any facility which fails to comply with orders and require it to correct or stop operations causing environmental damage; and · litigations and liabilities arising from pollutions and damages to the environment and public interests. Our production activities produce substantial amounts of liquid, gas and solid waste materials. In addition, our production facilities require operating permits that are subject to renewal, modification and revocation. We have established a system to treat waste materials to prevent and reduce pollution. However, the PRC government has moved, and may move further, toward more rigorous enforcement of applicable laws, and toward the adoption of more stringent environmental standards, which, in turn, would require us to incur additional expenditures on environmental matters. In recent years, we have commenced exploration and production of unconventional oil and gas resources, such as shale oil and gas and coal bed methane, through the application of relatively advanced and expensive technologies. As a result, our unconventional oil and gas operations are subject to the limitations of unproven technology and expose us to 16 higher environmental compliance standards and requirements. In the event of any failure to comply with such standards and requirements, we may be subject to public concerns about our unconventional oil and gas operations, which may also harm our corporate reputation. Some of our development plans require compliance with state policies and governmental regulation. We are currently engaged in a number of construction, renovation and expansion projects. Some of our large construction, renovation and expansion projects are subject to governmental confirmation and registration. The timing and cost of completion of these projects will depend on numerous factors, including when we can receive the required confirmation and registration from relevant PRC government authorities and the general economic condition in China. If any of our key projects required for our future growth are not confirmed or registered, or not confirmed or registered in a timely manner, our results of operations and financial condition could be adversely impacted. Government control of currency conversion and exchange rate fluctuation may adversely affect our operations and financial results. We receive a significant majority of our revenues in Renminbi. A portion of such revenues will need to be converted into other currencies to meet our foreign currency needs, which include, among other things: · import of crude oil and other materials; · debt service on foreign currency-denominated debt; · purchases of imported equipment; · payment of the principals and interests of bonds issued overseas; and · payment of any cash dividends declared in respect of the H shares (including ADS). The existing foreign exchange regulations have significantly reduced government foreign exchange controls for transactions under the current account, including trade and service related foreign exchange transactions and payment of dividends. Foreign exchange transactions under the capital account, including principal payments in respect of foreign currency-denominated obligations, continue to be subject to significant foreign exchange controls and require the approval of the State Administration of Foreign Exchange. These limitations could affect our ability to obtain foreign exchange through debt or equity financing, or to obtain foreign exchange. The PRC government has stated publicly that it intends to make the Renminbi freely convertible in the future. However, we cannot predict whether the PRC government will continue its existing foreign exchange policy and when the PRC government will allow free conversion of Renminbi. The exchange rate of the Renminbi against the U.S. dollar and other foreign currencies fluctuates and is affected by, among other things, the changes in the PRC’s and international political and economic conditions. On July 21, 2005, the PRC government introduced a floating exchange rate system to allow the value of the Renminbi to fluctuate within a regulated band based on market supply and demand and by reference to a basket of foreign currencies. On June 19, 2010 and August 11, 2015, respectively, the People’s Bank of China (PBOC) decided to further promote the reform of exchange rate regime and enhance the flexibility of Renminbi exchange rate. Most of our crude oil purchases are settled in foreign currencies calculated on the basis of prices in U.S. dollar. Fluctuations in the exchange rate of the Renminbi against the U.S. dollars and certain other foreign currencies may adversely affect our oil and gas business, financial condition and results of operations. Meanwhile, prices of refined oil products are guided by the PRC Government and are pegged to the exchange rate of the Renminbi against the U.S. dollar. Therefore the impact of Renminbi exchange rate fluctuation on the purchase cost of crude oil could largely be offset by the corresponding fluctuation in the prices of domestic refined oil products and chemical products. Risks relating to enforcement of shareholder rights; Mandatory arbitration. Currently, the primary sources of shareholder rights are our articles of association, the PRC Company Law and the Listing Rules of the Hong Kong Stock Exchange, which, among other things, impose certain standards of conduct, fairness and disclosure on us, our directors and our controlling shareholder. In general, their provisions for protection of shareholder’s rights and access to information are different from those applicable to companies incorporated in the United States, the United Kingdom and other Western countries. In addition, the mechanism for enforcement of rights under the corporate framework to which we are subject may also be relatively undeveloped and untested. To our knowledge, there has not been any published report of judicial enforcement in the PRC by H share shareholders of their rights under 17 constituent documents of joint stock limited companies or the PRC Company Law or in the application or interpretation of the PRC or Hong Kong regulatory provisions applicable to PRC joint stock limited companies. We cannot guarantee that our shareholders will enjoy protections that they may be entitled in other jurisdictions. China does not have treaties providing for the reciprocal recognition and enforcement of judgments of courts with the United States, the United Kingdom or most other Western countries, and therefore recognition and enforcement in China of judgments of a court in any of these jurisdictions in relation to any matter not subject to a binding arbitration provision may not be assured. Our articles of association as well as the Listing Rules of the Hong Kong Stock Exchange provide that most disputes between holders of H shares and us, our directors, supervisors, officers or holders of domestic shares, arising out of the articles of association or the PRC Company Law concerning the affairs of our company, are to be resolved through arbitration, at the election of the claimant, by arbitration organizations in Hong Kong or the PRC, rather than through a court of law. On June 18, 1999, an arrangement was made between Hong Kong and the PRC for the mutual enforcement of arbitral awards. This new arrangement was approved by the Supreme People’s Court of the PRC and the Hong Kong Legislative Council, and became effective on February 1, 2000. We are uncertain as to the outcome of any action brought in China to enforce an arbitral award granted to shareholders. Our auditor, like other independent registered public accounting firms operating in China, is not permitted to be subject to inspection by Public Company Accounting Oversight Board, and as such, investors may be deprived of the benefits of such inspection. Our independent registered public accounting firm that issues the audit reports included in our annual reports filed with the SEC, as an auditor of companies that are traded publicly in the United States and a firm registered with the Public Company Accounting Oversight Board, or PCAOB, is required by the laws of the United States to undergo regular inspections by PCAOB to assess its compliance with the laws of the United States and professional standards. Because our auditor is located in China, a jurisdiction where PCAOB is currently unable to conduct inspections without the approval of the PRC authorities, our auditor, like other independent registered public accounting firms, is currently not inspected by PCAOB. Inspections of other firms that PCAOB has conducted outside of China have identified deficiencies in those firms’ audit procedures and quality control procedures, which may be addressed as part of the inspection process to improve future audit quality. The lack of PCAOB inspections in China may prevent PCAOB from regularly evaluating our auditor’s audits and quality control procedures. The inability of PCAOB to conduct inspections of auditors in China makes it more difficult to evaluate the effectiveness of our auditor’s audit procedures or quality control procedures. As a result, investors may be deprived of the benefits of PCAOB inspections. Additional remedial measures imposed on certain PRC-based accounting firms, including our independent registered public accounting firm, in proceedings brought by the SEC alleging the firms’ failure to meet specific criteria, could result in financial statements being determined to not be in compliance with the requirements of the Exchange Act. In December 2012, the SEC brought administrative proceedings against the “Big Four” accounting firms in China, including our independent registered public accounting firm, alleging that these firms had refused to produce audit work papers and other documents related to certain other China-based companies whose securities are publicly traded in the United States. On January 22, 2014, an initial administrative law decision was issued, censuring these accounting firms and barring these firms from practicing before the SEC for a period of six months. The decision is neither final nor legally effective unless and until it is endorsed by the SEC. In February 2015, each of the four PRC-based accounting firms agreed to a censure and to pay a fine to the SEC to settle the dispute and avoid suspension of their ability to practice before the SEC. The settlement requires the firms to follow detailed procedures to seek to provide the SEC with access to Chinese firms’ audit documents via the China Securities Regulatory Commission (CSRC) in response to future document requests by the SEC made through the CSRC. If the firms fail to comply with the documentation production procedures that set forth in the settlement agreement or if these required information fails to be provided to the SEC by the CSRC for reasons out of these firms’ control, the SEC could impose penalties such as suspensions, or it could restart the administrative proceedings. In the event that the SEC restarts the administrative proceedings, depending upon the final outcome, listed companies in the United States with major PRC operations may find it difficult or impossible to retain auditors in respect of their operations in the PRC, which could result in financial statements being determined to not be in compliance with the requirements of the Exchange Act, including possible delisting. Moreover, any negative news about the proceedings against these audit firms may cause investor uncertainty regarding China-based, United States-listed companies and the market price of our ADSs may be adversely affected. 18 If our independent registered public accounting firm was denied, even temporarily, the ability to practice before the SEC and we were unable to timely find another registered public accounting firm to audit and issue an opinion on our financial statements, our financial statements could be determined not to be in compliance with the requirements of the Exchange Act. Such a determination could ultimately lead to the delay or abandonment of this offering, delisting of our ADSs from the New York Stock Exchange (NYSE) or deregistration from the SEC, or both, which would substantially reduce or effectively terminate the trading of our ADSs in the United States. ITEM 4. INFORMATION ON THE COMPANY A. HISTORY AND DEVELOPMENT OF THE COMPANY Our legal and commercial name is China Petroleum & Chemical Corporation. Our head office is located at 22 Chaoyangmen North Street, Chaoyang District, Beijing 100728, the People’s Republic of China, our telephone number is (8610) 5996-0028 and our fax number is (8610) 5996-0386. We have appointed our representative office in the United States, located at 410 Park Avenue, 6/F, New York, NY 10022, USA (telephone number: (212) 759-5085; fax number: (212) 759-6882) as our agent for service of processes for actions brought under the U.S. securities laws. We were established as a joint stock limited company on February 25, 2000 under the Company Law of the PRC with Sinopec Group Company as the sole shareholder at our inception. Our principal businesses consist of petroleum and petrochemical businesses transferred to us by Sinopec Group Company pursuant to a reorganization agreement. Such businesses include: · exploration for, development, production and marketing of crude oil and natural gas; · refining of crude oil and marketing and distribution of refined petroleum products, including transportation, storage, trading, import and export of petroleum products; and · production and sales of petrochemical products. Sinopec Group Company’s continuing activities consist, among other things, of: · exploring and developing oil and gas reserves overseas; · operating certain petrochemical facilities and small capacity refineries; · providing geophysical exploration, and well drilling, survey, logging and downhole operational services; · manufacturing production equipment and providing equipment maintenance services; · providing construction services; · providing utilities, such as electricity and water; and · providing other operational services including transportation services. Sinopec Group Company transferred the businesses to us either by transferring its equity holdings in subsidiaries or by transferring their assets and liabilities. Sinopec Group Company also agreed in the reorganization agreement to transfer to us its exploration and production licenses and all rights and obligations under the agreements in connection with its core businesses transferred to us. The employees relating to these assets were also transferred to us. In order to expand our core businesses, prevent competition between us and members of Sinopec Group and reduce related party transactions, between 2001 and 2009 we have acquired Sinopec National Star Petroleum Company, Sinopec Group Maoming Petrochemical Company, Tahe Oilfield Petrochemical Factory and Xi’an Petrochemical Main Factory, certain Petrochemical and Catalyst Assets, certain Refinery Plants and certain service stations, certain Oil Production Plants, Sinopec Hainan and certain downhole operation assets, 100% equity interest of Sinopec Qingdao Petrochemical Company Limited and certain other assets relating to exploration and production, refining and marketing and distribution segments and assets of certain research institutes from Sinopec Group Company. We have also sold and disposed of certain auxiliary assets and chemical assets. In addition, we completed the privatization of Beijing Yanshan Petrochemical Co., Ltd. and Sinopec Zhenhai Refinery and Chemicals Co., Ltd. and the tender offers for the acquisition of 19 publicly-held A-shares of four subsidiaries formerly listed on stock exchanges in China, namely Sinopec Qilu Petrochemical Co., Ltd., Sinopec Yangzi Petrochemical Co., Ltd., Sinopec Zhongyuan Petroleum Co., Ltd., and Shengli Oil Field Dynamic Co., Ltd. In 2011, we issued RMB 23 billion convertible bonds which are convertible into our A shares. As of December 31, 2014, an aggregate of 1,832,955,041 A shares have been converted from these convertible bonds. As of February 17, 2015, an aggregate of 4,623,769,047 A shares have been converted from these convertible bonds. On the same date, we exercised our redemption right and redeemed all the outstanding amount of these convertible bonds. In 2012, we received from Sinopec Group Company an undertaking to avoid its competition with us. For details, please refer to the descriptions under “Item 7. Major Shareholders and Related Party Transactions – A. Major Shareholders”. On February 14, 2013, we completed a placing of an aggregate of 2,845,234,000 new H shares at a price of HK$8.45 per share. The net proceeds from such placing are approximately HK$23.97 billion. In 2013, Sinopec International Petroleum E&P Hongkong Overseas Limited, a joint venture owned by Sinopec Group Company and us on an equal basis, acquired from Sinopec Group Company (i) 50% interest in Caspian Investment Resources Ltd. (CIR), (ii) 49% interest in Taihu Limited (Taihu), and (iii) 50% interest in Mansarovar Energy Colombia Ltd. (Mansarovar), for a cash consideration of US$2.711 billion in the aggregate. Each of CIR, Taihu and Mansarovar is engaged in oil and gas exploration, development and production business, with CIR based in Kazakhstan, Taihu in Russia and Mansarovar in Colombia. On February 19, 2014, our board of directors unanimously approved a proposal to restructure our marketing and distribution business and to diversify the ownership of this segment by way of introducing private capital investments. In April 2014, our ownership, management and control of the assets in the marketing and distribution segment have been transferred to Sinopec Marketing Co., Ltd., one of our wholly owned subsidiaries. On September 12, 2014, Sinopec Marketing Co., Ltd. entered into a capital injection agreement with 25 domestic and foreign investors, pursuant to which the investors will subscribe for certain equity interest in Sinopec Marketing Co., Ltd. As of March 6, 2015, the 25 investors have made an aggregate capital contribution of RMB 105.04 billion, representing 29.58% equity interest in Sinopec Marketing Co., Ltd. On September 12, 2014, in connection with our plan to spin off Sinopec Yizheng Chemical Fibre Company Limited (Yizheng Chemical), in which we originally owned 40.25% equity interest, we entered into a disposal agreement and a share repurchase agreement with Yizheng Chemical, pursuant to which Yizheng Chemical agreed to transfer to us all of its assets and liabilities. As consideration, our 40.25% equity interest in Yizheng Chemical was repurchased and cancelled by Yizheng Chemical. Subsequently, through a series of inter-group company restructuring steps, Yizheng Chemical was spun off from us in December 2014. On October 30, 2014, Sinopec Overseas Investment Holdings Limited (SOI) and Sinopec Chemical Commercial Holdings Company Limited (SCC), two of our wholly-owned subsidiaries, entered into acquisition agreements with two subsidiaries of Sinopec Group Company, pursuant to which SOI and SCC acquired 99% and 1% membership interests in Sinopec Century Bright Capital Investment (Netherlands) Cooperation U.A. (COOP), respectively, from the two subsidiaries of Sinopec Group Company with an aggregate consideration of US$562 million. Upon completion of the acquisition, we indirectly held 100% interest in COOP, which holds 37.5% interest in Yanbu Aramco Sinopec Refining Company (YASREF) Limited (YASREF). The remaining 62.5% interest in YASREF is held by Saudi Arabian Oil Company. YASREF is mainly engaged in the production and sale of gasoline and diesel oil, petroleum coke and sulfur, benzene and other products in Saudi Arabia and has a designed processing capability of 3,890 thousand barrels per day. On July 8, 2015, Sinopec Group Company informed us that, it proposed to increase its shareholding in the Company through acquisitions of our ordinary shares on the secondary market in its own name or through other concerting parties within 12 months commencing on July 8, 2015 (Increase Period). The aggregate amount of such increase in shareholding will not exceed 2% (inclusive of the shares acquired on July 8, 2015) of our issued and outstanding shares. As of July 9, 2015, Sinopec Group Company had increased its shareholding in the Company by way of acquiring 72,000,000 A shares during the Increase Period, representing approximately 0.06% of issued and outstanding shares. Immediately following the shareholding increase, Sinopec Group Company directly and indirectly held 86,345,821,101 shares of the Company, representing approximately 71.32% of our issued and outstanding shares. Sinopec Group Company undertakes not to reduce its shareholding in the Company during the Increase Period and the statutory holding period. 20 B. BUSINESS OVERVIEW Exploration and Production Overview We currently explore for, develop and produce crude oil and natural gas in a number of areas in China and overseas. As of December 31, 2015, we held 202 production licenses in China, with an aggregate acreage of 25,748 square kilometers and with terms ranging from 10 to 80 years. Our production licenses may be renewed upon our application at least 30 days prior to the expiration date, which are renewable for unlimited times. During the term of our production license, we pay an annual production license fee of RMB 1,000 per square kilometer. As of December 31, 2015, we held 269 exploration licenses in China for various blocks in which we engaged in exploration activities, with an aggregate acreage of approximately 857,421 square kilometers and with the maximum term of seven years. Our exploration licenses may be renewed upon our application at least 30 days prior to the expiration date, with each renewal for a maximum two-year term. We are obligated to make an annual minimum exploration investment in each of the exploration blocks which we obtained the exploration licenses. We are also obligated to pay an annual exploration license fee ranging from RMB 100 to RMB 500 per square kilometer. Under the PRC laws and regulations, however, we are entitled for reduction and exemption of exploration license fee for exploration in the western region, northeast region and offshore of China. As of December 31, 2015, our overseas subsidiary held two production licenses, with an aggregate acreage of 323 square kilometers. It currently does not have exploration licenses. Our overseas equity-accounted investments held 72 production licenses, with an aggregate acreage of 4,660 square kilometers, and 5 exploration and licenses. Properties We currently operate 12 oil and gas production fields in China, each of which consists of many oil and gas producing fields and blocks. Shengli production field is our most important crude oil production field. It consists of 73 producing blocks of various sizes extending over an area of 2,549 square kilometers in northern Shandong province, all of which are our net developed acreage. Most of Shengli’s blocks are located in the Jiyang trough with various oil producing layers. In 2015, Shengli production field produced 192 million barrels of crude oil and 16.12 billion cubic feet of natural gas, with an average daily production of 535 thousand BOE. As of December 31, 2015, the total acreage of our oil and gas producing fields and blocks in China was 10,829 square kilometers, including 8,267 square kilometers of developed acreage, all of which were net developed acreage; and 2,562 square kilometers of gross undeveloped acreage, all of which were net undeveloped acreage. As of December 31, 2015, the total acreage of our oil and gas producing fields and blocks of our overseas subsidiary was 323 square kilometers, including 169 square kilometers of developed acreage, of which 30 square kilometers were net developed acreage; and 153 square kilometers of gross undeveloped acreage, of which 8 square kilometers were net undeveloped acreage. As of December 31, 2015, the total acreage of our oil and gas producing fields and blocks of our overseas equity-accounted investments was 1,737 square kilometers, including 1,624 square kilometers of developed acreage, of which 1,484 square kilometers were net developed acreage; and 113 square kilometers of gross undeveloped acreage, of which 113 square kilometers were net undeveloped acreage. Oil and Natural Gas Reserves As of December 31, 2015, our estimated proved reserves of crude oil and natural gas in China were 3,160.3 million BOE (including 1,901.9 million barrels of crude oil and 7,550.7 billion cubic feet of natural gas), and our estimated proved reserves of crude oil and natural gas outside of China, which included a share of the estimated proved reserves of our equity-accounted investments, were 344.2 million BOE. Our estimated proved reserves do not include additional quantities recoverable beyond the term of the relevant production licenses, or that may result from extensions of currently proved areas, or from application of improved recovery processes not yet tested and determined to be economical.There may bematerial changes toour proved reserves in connection with our discovery in exploration projects in the Fuling shale gas field after January 1, 2016. 21 The following tables set forth our proved developed and undeveloped crude oil and natural gas reserves by region as of December 31, 2015. As of December 31, 2015 Crude Oil Proved Reserves (in millions of barrels) Developed Subsidiaries China Shengli Others Overseas(1) 52 Subtotal Equity-accounted investments China 0 Overseas(2) Subtotal Total Developed Undeveloped Subsidiaries China Shengli Others 85 Overseas(1) 3 Subtotal Equity-accounted investments China 0 Overseas(2) 26 Subtotal 26 Total Undeveloped Total Proved Reserves As of December 31, 2015 Natural Gas Proved Reserves (in billions of cubic feet) Developed Subsidiaries China Puguang Fuling Others(1) Overseas 0 Subtotal Equity-accounted investments China 0 Overseas(2) 18 Subtotal 18 Total Developed Undeveloped Subsidiaries China Puguang Fuling Others Overseas(1) 0 Subtotal Equity-accounted investments China 0 Overseas(2) 1 Subtotal 1 Total Undeveloped Total Proved Reserves 22 (1) In 2010, we acquired from Sinopec Group Company part of its interests in Angola Block 18. The proved reserves amount of our overseas subsidiary is the net reserves amount of SSI after deducting the government’s amount-sharing. We hold a 55% equity interests in SSI. (2) In 2013, a joint venture, owned by Sinopec Group Company and us on an equal basis, acquired from Sinopec Group Company (i) 50% interest in CIR, (ii) 49% interest in Taihu, and (iii) 50% interest in Mansarovar. The proved reserves amount reflects the joint venture’s shares in CIR, Taihu and Mansarovar. As of December 31, 2015, approximately 230 million barrels of our crude oil proved reserves and 1,113 billion cubic feet of our natural gas proved reserves were classified as proved undeveloped reserves in China and overseas, among which approximately 2.2 million barrels of our crude oil proved reserves and 32.6 billion cubic feet of our natural gas proved reserves in China were classified as proved undeveloped reserves for more than five years, due to international factors. These reserves are mostly located in our Shanghai branch. During 2015, a total of 1,092 wells were drilled by us in China and 150 wells were drilled overseas. We converted 91.3 million barrels of proved undeveloped crude oil reserves and 384 billion cubic feet of proved undeveloped natural gas reserves into proved developed reserves in 2015. Total capital expenditure incurred in converting proved undeveloped reserves into proved developed reserves amounted to RMB 21.229 billion, including RMB 20.9 billion and RMB 0.329 billion incurred in connection with our operations in China and overseas, respectively, in 2015. We manage our reserves estimation through a two-tier management system. The Oil and Natural Gas Reserves Management Committee, or the RMC, at our headquarters level oversees the overall reserves estimation process and reviews the reserves estimation of our company. Each of our Branches has a reserves committee that manages the reserves estimation process and reviews the reserves estimation report at the branches level. Our RMC is co-led by several of our senior vice presidents and the head of our exploration and production segment. The current chairman of our RMC, Mr. Wang Zhigang, holds a Ph.D. degree in geology from Geology and Geo-physics Research Institute of the China Academy of Science and has over 30 years of experience in the oil and gas industry. The rest of the members of our RMC are all senior management members in charge of exploration and development activities at production bureau level. A majority of our RMC members hold doctor’s or master’s degrees and our RMC members have an average of 20 years of technical experience in relevant industry fields, such as geology, engineering and economics. Our reserves estimation is guided by procedural manuals and technical guidance. Initial collection and compilation of reserves information are conducted by different working divisions, including exploration, development, financial and legal divisions, at production bureau level. Exploration and development divisions collectively prepare the initial report on reserves estimation. Together with technical experts, reserves management committees at production bureau level then review to ensure the qualitative and quantitative compliance with technical guidance and accuracy and reasonableness of the reserves estimation. At headquarter level, the RMC is primarily responsible for the management and coordination of the reserves estimation process, review and approval of annual changes and results in reserves estimation and disclosure of our proved reserves. We also engage outside consultants who assist us to be in compliance with the U.S. Securities and Exchange Commission rules and regulations. Our reserves estimation process is further facilitated by a specialized reserves database which is improved and updated periodically. Oil and Natural Gas Production In 2015, we produced an average of 1,145.6 thousand BOE per day in China, of which approximately 70.9% was crude oil and 29.1% was natural gas. We produced an average of 147.8 thousand BOE per day overseas, of which 99.4% was crude oil and 0.6% was natural gas. The following tables set forth our average daily production of crude oil and natural gas sold for the years ended December 31, 2013, 2014 and 2015. The production of crude oil includes condensate. 23 Year Ended December 31, (in thousands of barrels) Average Daily Crude Oil Production China Shengli Others Overseas Subsidiary(1) 59 42 54 Equity-accounted investments(2) 10 95 92 Total Crude Oil Production Year Ended December 31, (in millions of cubic feet) Average Daily Natural Gas Production China Puguang Fuling 14 Others Overseas - 11 11 Total Natural Gas Production The average daily production of our overseas subsidiary is the net production of SSI after deducting the government’s sharing of production. We hold 55% equity interest of SSI. The average daily production of our equity-accounted investments reflects our shares of the production in CIR, Taihu and Mansarovar, starting from our acquisition in 2013 of (i) 50% interest in CIR, (ii) 49% interest in Taihu, and (iii) 50% interest in Mansarovar, through a joint venture owned by Sinopec Group Company and us. Lifting Cost & Realized Prices The following table sets forth our average lifting costs per BOE of crude oil produced, average sales prices per barrel of crude oil and average sales prices per thousand cubic meters of natural gas for the years ended December 31, 2013, 2014 and 2015. Weighted Average China Overseas(1) (RMB) For the year ended December 31, 2015 Average petroleum lifting cost per BOE Average realized sales price Per barrel of crude oil Per thousand cubic meters of natural gas - For the year ended December 31, 2014 Average petroleum lifting cost per BOE Average realized sales price Per barrel of crude oil Per thousand cubic meters of natural gas - For the year ended December 31, 2013 Average petroleum lifting cost per BOE Average realized sales price Per barrel of crude oil Per thousand cubic meters of natural gas - (1) The exchange rates we used for overseas data in this table was the average exchange rates for each year ended December 31, 2013, 2014 and 2015, which were RMB 6.1928 to US$ 1.00, RMB 6.1428 to US$1.00, and RMB 6.2284 to US$1.00, respectively. 24 Exploration and Development Activities In the low oil price environment of 2015, we strived to optimize the deployment of our exploration and development projects. To manage the oil price fluctuation, we implemented dynamic investment decision-making mechanism and adjusted our production structure bycutting inefficient production capacities with the aim to improve yield. We made remarkable progresses in enhancing the efficiency of our exploration activities, drilled 568 exploratory and development wells in 2015, which improved our year-on-year exploratory success rate and led to a number of new discoveries in Beibu Gulf of the South China Sea, the Sichuan Basin, the Ordos Basin, and the Central Tahe Basin. With respect to development activities, we completed the construction of the first phase of our Fuling project with a production capacity of 5 billion cubic meters per year, made considerable progresses in optimizing development programs in mature fields and focused on the construction and development of production capacity in frontier acreages. In 2015, our production dropped by 1.7% to 471.91 million barrels, with domestic crude oil production down by 4.7%, overseas production up by 6.6%, and natural gas production rose by 2.6%.As compared to the same period in 2014, ourproved reserves of crude oil fellwhile our proved reserves of natural gas increased by 12.3%, mainly due to the signifcant increase of our Fuling shale gas reserves. The following table sets forth the numbers of our exploratory and development wells, including a breakdown of productive wells and dry wells we drilled during the years ended December 31, 2013, 2014 and 2015. Total China Overseas Shengli Others Subsidiary Equity-accounted investments For the year ended December 31, 2015 Exploratory Productive - - Dry 73 - 1 Development Productive 5 Dry 26 18 7 - 1 For the year ended December 31, 2014 Exploratory Productive - 3 Dry 64 - - Development Productive 6 Dry 56 30 26 - - For the year ended December 31, 2013 Exploratory Productive - - Dry 96 - - Development Productive 5 2 Dry 83 39 44 - - The following table sets forth the number of wells being drilled by us as of December 31, 2015, as compared to December 31, 2014: As of December 31, Gross Net Gross Net China Shengli 63 63 58 58 Others Overseas Subsidiary 1 - - - Equity-accounted investments 2 1 3 1 Total Wells Drilling The following table sets forth our number of productive wells for crude oil and natural gas as of December 31, 2015, as compared to December 31, 2014: 25 As of December 31, Productive Wells for Crude Oil Gross Net Gross Net China Shengli Others Overseas Subsidiary 25 8 28 15 Equity-accounted investments Total As of December 31, Productive Wells for Natural Gas Gross Net Gross Net China Puguang 54 54 55 55 Fuling 56 56 Others Overseas 0 0 0 0 Total Refining Overview In 2015, our refinery throughputs were approximately 236 million tonnes. We produce a full range of refined petroleum products. The following table sets forth our production of our principal refined petroleum products for the years ended December 31, 2013, 2014 and 2015. Year Ended December 31, (in million tonnes) Gasoline Diesel Kerosene and jet fuel Light chemical feedstock Liquefied petroleum gas Fuel oil Gasoline and diesel are our largest revenue producing products, and are sold mostly through our marketing and distribution segment through both wholesale and retail channels. We use most of our production of chemical feedstock as feedstock for our own chemical operations. Most of our refined petroleum products were sold in China to a wide variety of industrial and agricultural customers, and a small amount are exported. Refining Facilities Currently we operate 34 refineries in China. As of December 31, 2015, our total primary distillation capacity of crude oil was 293.20 million tonnes per annum. The following table sets forth our total primary distillation capacity per annum of crude oil and refinery throughputs as of and for the years ended December 31, 2013, 2014 and 2015. As of and for the Year Ended December 31, Primary distillation capacity of crude oil (million tonnes per annum) Refinery throughputs (million tonnes) Notes: The primary distillation capacity and refinery throughputs of joint ventures are fully included in our statistics. When calculating refinery throughputs, conversion from tonnes to barrels are made at a rate of one tonne to 7.35 barrels. 26 In 2015, measured by the total output from our refineries, our gasoline yield was 22.83%, diesel yield was 29.62%, kerosene yield was 10.3%, and light chemical feedstock yield was 16.41%. Other products include lubricant, liquefied petroleum gas, solvent, asphalt, petroleum coke, paraffin and fuel oil. For the years ended December 31, 2013, 2014 and 2015, our overall yield for all refined petroleum products at our refineries was 94.82%, 94.66% and 94.75% , respectively. The following table sets forth the primary distillation capacity per annum as of December 31, 2015 of each of our refineries with the primary distillation capacity of 8 million tonnes or more per annum. Refinery Primary Distillation Capacity as of December 31, 2015 (in million tonnes per annum) Maoming Zhenhai Jinling Shanghai Yangzi Fujian Qilu Tianjin Guangzhou Gaoqiao Qingdao Changling Yanshan Shijiazhuang Hainan Luoyang Wuhan Anqing In 2015, our primary distillation capacity of crude oil increased by 0.80 million tonnes per annum. In addition, in 2015, our hydrofining capacity increased by 3.90 million tonnes per annum. The revamping projects for a number of refining facilities to improve refined petroleum product quality were also completed and put into operation. Source of crude oil In 2015, approximately 83.7% of the crude oil required for our refinery business was sourced from international suppliers. 27 Marketing and Sales of Refined Petroleum Products Overview We operate the largest sales and distribution network for refined petroleum products in China. In 2015, we distributed and sold approximately 171.37 million tonnes of gasoline, diesel, jet fuel and kerosene. Most of the refined petroleum products sold by us are produced internally. In 2015, approximately 78.1% of our gasoline sales volume and approximately 82.0% of our diesel sales volumes were produced internally. The table below sets forth a summary of key data in the marketing and sales of refined petroleum products in the years of 2013, 2014 and 2015. Total sales volume of refined petroleum products (in million tonnes) Domestic sales volume of refined petroleum products (in million tonnes) Retail Wholesale and Distribution Average annual throughput of service stations (in tonnes per station) As of December 31, Total number of service stations under Sinopec brand Self-operated service stations Retail All of our retail sales are made through a network of service stations and petroleum shops operated under the Sinopec brand. Through this unified network we are more able to implement consistent pricing policies, maintain both product and service quality standards and more efficiently deploy our retail network. In 2015, we sold approximately 119.03 million tonnes of gasoline, diesel and kerosene through our retail network, representing approximately 69.5% of our total domestic gasoline, diesel, jet fuel and kerosene sales volume. Our retail network mainly consists of service stations that are wholly-owned and operated by us, and jointly-owned and generally operated or leased by us, all of which are operated under the Sinopec brand. We also franchised the Sinopec brand to third parties services stations. As of December 31, 2015, we had 13 franchised service stations that are owned and operated by third parties. In 2015, the average annual throughput of our service stations increased by 1.0% from 2014, and we have further strengthened our leading position in our principal market, and further improved our brand awareness and customer loyalty. Wholesale and Distribution In 2015, we sold approximately 52.34 million tonnes of refined petroleum products, including 5.23 million tonnes of gasoline, 32.64 million tonnes of diesel and 14.47 million tonnes of kerosene, through wholesale and distribution to independent distributors such as domestic industrial enterprises, hotels, restaurants and agricultural producers and long-term large-scale end users such as railways, airlines, shipping and public utilities. We operate 371 storage facilities with a total capacity of approximately 16.21 million cubic meters, substantially all of which are wholly-owned by us. These storage facilities and our wholesale centers are connected to our refineries by railway, waterway and pipelines. We also own some dedicated railways, oil wharfs and oil barges, as well as a number of rail tankers and oil trucks. 28 Chemicals Overview We are the largest petrochemicals producer in China. We produce a full range of petrochemical products including intermediate petrochemicals, synthetic resins, synthetic fiber monomers and polymers, synthetic fibers, synthetic rubber and chemical fertilizers. Synthetic resins, synthetic fibers, synthetic rubber and some intermediate petrochemicals comprise a significant majority of our external sales. Synthetic fiber monomers and polymers and intermediate petrochemicals, on the other hand, are mostly internally consumed as feedstock for the production of other chemical products. Our chemical operations are integrated with our refining businesses, which supply a significant portion of our chemical feedstock such as naphtha. Due to the high demand in China, we sell substantially all of our petrochemical products in China. Products Intermediate Petrochemicals We are the largest ethylene producer in China. Our rated ethylene capacity as of December 31, 2015 was 10.37 million tonnes per annum. In 2015, we produced 11.12 million tonnes of ethylene. Nearly all of our olefins production is used as feedstock for our petrochemical operations. We produce aromatics mainly in the forms of benzene and para-xylene, which are used primarily as feedstock for purified terephthalic acid, or PTA, the preferred raw material for polyester. We are the largest aromatics producer in China. Chemicals extracted from olefins and aromatics are mainly used to produce synthetic resins, synthetic rubber and synthetic fibers, as well as intermediate petrochemicals. The following table sets forth our rated capacity per annum, production volume and major plants of production as of or for the year ended December 31, 2015 for our principal intermediate petrochemical products. Our Rated Capacity Our Production Major Plants of Production (thousand tonnes per annum) (thousand tonnes) Ethylene Yanshan, Shanghai, Yangzi, Qilu, Maoming, Guangzhou, Tianjin, Zhongyuan, SECCO*, BASF-YPC*, Fujian, Zhongsha (Tianjing)*, Zhenhai and Sino-Korean (Wuhan)* Propylene Yanshan, Shanghai, Yangzi, Qilu, Maoming, Guangzhou, Tianjin, Zhongyuan, SECCO*, BASF-YPC*, Gaoqiao, Anqing, Jinan, Jingmen, Fujian, Zhongsha (Tianjing)*, Zhenhai and Sino-Korean (Wuhan)* Benzene Yanshan, Shanghai, Yangzi, Qilu, Guangzhou, Zhenhai, Tianjin, Luoyang, SECCO* and BASF-YPC* Styrene Yanshan, Qilu, Guangzhou, Maoming, SECCO* and Zhenhai Para-xylene Shanghai, Yangzi, Qilu, Tianjin, Luoyang, Zhenhai, Jinling, Fujian* and Hainan Phenol Yanshan, Gaoqiao and Zhongsha (Tianjin)* and Gaoqiao (Mitsui)* * Joint ventures, of which the production capacities and outputs are fully included in our statistics. Synthetic Resins We are the largest producer of polyethylene, polypropylene and polystyrene and supplier of major synthetic resins products in China. 29 The following table sets forth our rated capacity per annum, production volumes and major plants of production for each of our principal synthetic resins as of or for the year ended December 31, 2015. Our Rated Capacity Our Production Major Plants of Production (thousand tonnes per annum) (thousand tonnes) Polyethylene Yanshan, Shanghai, Yangzi, Qilu, Maoming, Guangzhou, Tianjin, Zhongyuan, SECCO*, BASF-YPC*, Fujian, Zhongsha (Tianjing)*, Zhenhai and Sino-Korean (Wuhan)* Polypropylene Yanshan, Shanghai, Yangzi, Qilu, Guangzhou, Maoming, Tianjin, Zhongyuan, SECCO*, Jingmen, Fujian, Zhongsha (Tianjing)*, Zhenhai and Sino-Korean (Wuhan)* Polyvinyl chloride Qilu Polystyrene Yanshan, Qilu, Maoming, Guangzhou, and SECCO* Acrylonitrile butadiene styrene Gaoqiao * Joint ventures, of which the production capacities and outputs are fully included in our statistics. Synthetic Fiber Monomers and Polymers Our principal synthetic fiber monomers and polymers are purified terephthalic acid, ethylene glycol, acrylonitrile, caprolactam, polyester, polyethylene glycol and polyamide fiber. Based on our 2015 production, we are the largest producer of ethylene glycol and caprolactam in China. Most of our production of synthetic fiber monomers and polymers are used as feedstock for synthetic fibers. The following table sets forth our rated capacity per annum, our production volume and major plants of production as of or for the year ended December 31, 2015 for each type of our principal synthetic fiber monomers and polymers. Our Rated Capacity Our Production Major Plants of Production (thousand tonnes per annum) (thousand tonnes) Purified terephthalic acid Shanghai, Yangzi, Yizheng, Tianjin and Luoyang Ethylene glycol Yanshan, Shanghai, Yangzi, Tianjin, Maoming, BASF-YPC*, Zhongsha (Tianjing)*, Zhenhai, Hubei and Fujian* Acrylonitrile Shanghai, Anqing, Qilu and SECCO* Caprolactam Shijiazhuang and Baling Polyester Shanghai, Yizheng, Tianjin and Luoyang * Joint ventures, of which the production capacities and outputs are fully included in our statistics. Synthetic Fibers We are the largest producer of acrylic fibers in China. Our principal synthetic fiber products are polyester fiber and acrylic fiber. The following table sets forth our rated capacity per annum, production volume and major plants of production for each type of our principal synthetic fibers as of or for the year ended December 31, 2015. 30 Our Rated Capacity Our Production Major Plants of Production (thousand tonnes per annum) (thousand tonnes) Polyester fiber Yizheng, Shanghai, Tianjin and Luoyang Acrylic fiber Shanghai, Anqing and Qilu Synthetic Rubbers Our principal synthetic rubbers are cis-polybutadiene rubber, styrene butadiene rubber, or SBR, styrene butadiene-styrene thermoplastic elastomer and isobutadiene isoprene rubber, or IIR. Based on our 2015 production, we are the largest producer of SBR and cis-polybutadiene rubber in China. The following table sets forth our rated capacity per annum, production volume and major plants of production as of or for the year ended December 31, 2015 for each of our principal synthetic rubbers. Our Rated Capacity Our Production Major Plants of Operation (thousand tonnes per annum) (thousand tonnes) Cis-polybutadiene rubber Yanshan, Qilu, Maoming and Gaoqiao Styrene butadiene rubber Yanshan, Qilu, Maoming and Gaoqiao and Yangzi Styrene-butadiene-styrene thermoplastic elastomers 90 Yanshan and Maoming Isobutylene isoprene rubber 14 Yanshan Isoprene rubber 30 - Yanshan Ethylene propylene rubber 75 29 Gaoqiao (Mitsui)* Marketing and Sales of Petrochemicals Most of our petrochemicals sales are generated in China. Price and volume of petrochemical sales are primarily market driven. The southern and eastern regions in China, where most of our petrochemical plants are located, constitute the major petrochemical market in China. Our proximity to the major petrochemical market gives us a geographic advantage over our competitors. Our principal sales and distribution channels consist of (i) direct sales to end-users, most of which are large- and medium-sized manufacturing enterprises, which account for more than 70% of our customers and (ii) sales to distributors. The distributors are responsible for sales and distribution to a portion of our smaller and scattered customers. We also provided after-sale services to our customers, including technical support. We set up customer service hotline 95388 and fully utilized our customer service center to timely address customer complaints, and to consistently improve customer satisfaction. In order to support our brand-building efforts, we built up our technical support for our downstream customers by creating the role of technical service engineers and contracting technical support consultants; accommodated customers’ increasing demand for mobile purchase and delivery services through the promotion of our mobile sales platform application and improving the efficiency of customers’ procurement process; improved the effectiveness of our customer visitation and feedback programs by promoting client visits and encouraging rectification based on customers’ suggestions, andtargeting clients from different segments. We continuously strive to improve our product mix and enhance our product quality to meet market needs. Competition Refining and Marketing of Refined Petroleum Products Market participants compete primarily on the basis of wide-established sales network and logistics system, quality of products and service, efficiency of operations including proximity to customers, awareness of brand name and price. While we constantly face competition from other market participants, we believe that we have a competitive advantage in our principal market against our competitors. 31 Chemicals We compete with domestic and foreign chemicals producers in the chemicals market. We believe our proximity to customers has given us significant geographical advantages. Most of our petrochemical production facilities are located in the eastern and southern regions in China, an area which has experienced higher economic growth rates in China in the past thirty years. Proximity of our production facilities to our markets has given us an advantage over our competitors in terms of easy access to our customers, resulting in lower transportation costs, more reliable delivery of products and better service to customers. We strive to keep our position as the market leader through our efforts to accurately predict and grasp market trends in order to effectively guide operations,and tomotivate our sales personnel with the goal of increasing sales volume and margin, developing new markets and better serving our clients. At the same time, we made significant progresses in promoting our e-commerce business segment and consolidating and expandingour sales and marketing channels by improving transaction efficiency, simplifying transaction procedures and developing information platform. Patents and Trademarks In 2015, we were granted 3,769 patents in China and overseas. As of December 31, 2015, we owned a total of 18,349 patents in China and overseas. In 2015, we have 391 material trademarks approved in our system, among which 241 are registered in China and 150 registered overseas. Business Operations Relating to Iran Threat Reduction and Syria Human Rights Act of 2012 In 2015, we sourced a small amount of crude oil from Iran, and such amount represented 5% of our total refinery throughputs. In addition, we engaged in a small amount of trading activities with an Iranian company with net profit of approximately US$2.71 million. Based on feedback to our inquiries to Sinopec Group Company, our controlling shareholder, Sinopec Group Company engaged in a small amount of business activities in Iran such as providing engineering services and designs. Sales revenue from these business activities accounted for 0.02% of its total unaudited sales revenue. Since we have performance obligations under our Iran-related contracts, we are legally required to continue our performance of part of Iran related contracts in 2016. Regulatory Matters Overview China’s petroleum and petrochemical industry has seen significant liberalization in the past ten years. However, the exploration, production, marketing and distribution of crude oil and natural gas, as well as the production, marketing and distribution of certain refined petroleum products are still subject to regulation of many government agencies including: National Development and Reform Commission (NDRC) NDRC is responsible for formulating and implementing key policies in respect of petroleum and petrochemical industry, including: · Formulating guidance plan for annual production, import and export amount of crude oil, natural gas and petroleum products nationwide based on its forecast on macro-economic conditions in China; · Setting the pricing policy for refined oil products; · Approving certain domestic and overseas resource investment projects which are subject to NDRC’s approval as required by the Catalogue of Investment Projects Approved by the Government (2015); and The Ministry of Commerce (MOFCOM) 32 MOFCOM is responsible for examining and approving Sino-foreign equity joint venture contracts and Sino-foreign cooperation joint venture contracts for oil and gas development within the PRC. It is also responsible to issue the enterprise overseas investment certificate and quotas and licenses for import and export of crude oil and refined oil products. In November 2010, we were approved by four Ministries including MOFCOM to become one of the first trial enterprises to cooperate with international business partners and develop coal bed methane resources (MOFCOM Circular 984[2010]). Ministry of Land and Resources (MLR) The MLR is responsible for issuing the licenses that are required to explore and produce crude oil and natural gas in China. Regulation of Exploration and Production Exploration and Production Rights The PRC Constitution provides that all mineral and oil resources belong to the state. In 1986, the Standing Committee of the National People’s Congress passed the Mineral Resources Law which authorizes the Ministry of Land and Resources, or the MLR, to exercise administrative authority over the exploration and production of the mineral and oil resources within the PRC, including its territorial waters. The Mineral Resources Law and its supplementary regulations provide the basic legal framework under which exploration licenses and production licenses are granted. The MLR has the authority to grant exploration licenses and production licenses on a competitive bidding or other basis it considers appropriate. Applicants for these licenses must be companies approved by the State Council to engage in oil and gas exploration and production activities. Currently, only we, PetroChina, China National Offshore Oil Corporation (CNOOC) and Yanchang Petroleum Group Ltd. have received such exploration licenses and production licenses in oil and gas industry. In addition, pursuant to the Regulation on the Administration of Geological Survey Qualifications promulgated by the State Council, which became effective from July 1, 2008, any entity engaging in geological survey activities shall obtain a geological survey qualification certificate. Oil and natural gas survey qualifications, among others, shall be examined, approved and granted by the MLR. Applicants for exploration licenses must first submit applications to the MLR with respect to blocks in which they intend to engage in exploration activities. The holder of an exploration license is obligated to make an annual minimum exploration investment and pay annual exploration license fees, ranging from RMB 100 to RMB 500 per square kilometer, relating to the exploration blocks in respect of which the license is issued. The maximum term of an exploration license is 7 years. The exploration license may be renewed upon application by the holder at least 30 days prior to expiration date, with each renewal for a maximum two-year term. At the exploration stage, an applicant can also apply for a progressive exploration and production license that allows the holder to test and develop reserves not yet fully proved. The progressive exploration and production license has a maximum term of 15 years. When the reserves become proved for a block, the holder must apply for a full production license in order to undertake production. The MLR issues full production licenses to applicants on the basis of the reserve reports approved by relevant authorities. The maximum term of a full production license is 30 years unless a special dispensation is given by the State Council. Due to a special dispensation granted to us by the State Council, the maximum term of our full production licenses is 80 years. The full production license is renewable upon application by the holder at least 30 days prior to expiration of the original term. A holder of the full production license has to pay an annual full production right usage fee of RMB 1,000 per square kilometer. Exploration and production licenses do not grant the holders the right to enter upon any land for the purpose of exploration and production. Holders of exploration and production licenses must separately obtain the right to use the land covered by the licenses, and if permissible under applicable laws, current owners of the rights to use such land may transfer or lease the land to the license holder. Incentives for Shale Gas Development In order to incentivize the exploration, discovery and development of China’s shale gas reserves, to increase the supply of natural gas and to relieve the imbalance between supply and demand of natural gas, the Ministry of Finance of China and China National Energy Administration issued the Notice on Subsidy for Shale Gas Development and Utilization 33 (No. 847 [2012] of the Ministry of Finance), pursuant to which the central government will subsidize shale gas production companies at a rate of RMB 0.4 per cubic meter of shale gas producedfrom 2012 to 2015. China National Energy Administration issued the Shale Gas Industry Policy (Circular No.5 [2013]) (Policy) in October, 2013, which classifies shale gas as a “national strategic new industry” and calls for more fiscal support for exploration and development of shale gas. In particular, subsidies should be given directly to a shale gas production company according to the amount of its shale gas development and utilization. Local governments are also encouraged to provide subsidies to shale gas production companies, with the subsidy amount to be determined by local fiscal authorities. The Policy also reduces or waives compensatory fee for mineral resources, license and royalty fees for shale gas production companies. For encouraged projects like shale gas exploration and discovery, the policy also waives customs duty for imported equipment and machineries that cannot be manufactured domestically in accordance with relevant regulations. The Chinese government also proposed to implement tax incentive programs for shale gas exploration and discovery with respect to resource tax, value added tax and income tax. In April 2015, to facilitate the development of the shale gas industry, the Ministry of Finance of China and China National Energy Administration issued the Notice on Fiscal Subsidies for Shale Gas Development and Utilization (No. 112 [2015] of the Ministry of Finance) to further implement the policy of fiscally subsidizing the shale gas industry during the period of the thirteenth “five-year” plan, and the subsidy will be RMB 0.3 per cubic meter of shale gas produced and RMB 0.2 per cubic meter of shale gas produced from 2016 to 2018 and from 2019 to 2020, respectively. Price Controls on Crude Oil According to the Measures for Administration of Petroleum Products Price (Trial) issued by NDRC on March 26, 2013, the crude oil price shall be determined by the enterprises on their own accord, by reference to the international market price. The price for supplying crude oil by us and CNPC to each other shall be determined by both the parties upon consultation in accordance with the principle that the cost for transporting domestic crude oil to the refinery is equivalent to the cost for importing crude oil from international market to the refinery. The price for providing crude oil by us and the CNPC to local refineries shall be determined in reference to the supply prices between the two corporations. The price of crude oil produced by CNOOC or other enterprises shall be determined on their own accord by reference to the international market price. Price Controls on Natural Gas In June 2013, NDRC released the Circular on Adjustment of the Price of Natural Gas (Fagai Jiage Circular 1246[2013]). Pursuant to the circular, a dynamic adjustment mechanism shall be established by linking prices of natural gas to the prices of alternative energy to reflect market demands. A reference ceiling price is set by the government bench-marked against city-gate price, and suppliers and buyers may determine the specific prices through negotiations below the price ceiling. The natural gas prices of stock gas and incremental gas shall be differentiated, and the price of incremental gas shall be adjusted in one-go to maintain a reasonable correlations with such alternative energies as fuel oil and liquefied petroleum gas (with the weight of 60% and 40%); stock gas shall refer to the 2012 actual consumption amount, the price of stock gas shall be adjusted step by step to be on par with the price of incremental gas. City-gate prices shall be applied to domestic onshore natural gas and imported pipeline natural gas. Control over the ex-factory prices of shale gas, coal-bed gas, and coal gas and the gas source price of liquefied natural gas shall be lifted and such prices shall be determined by both the supplier and the buyer through negotiation. Where it is necessary to transmit such gases in a mixed manner in long-distance pipelines and sell them together, the uniform city-gate price shall be implemented; where such gases are transmitted in a mixed manner in long-distance pipelines, but are sold separately, the gas source price shall be determined by the supplier and the buyer through negotiation and transportation expenses shall be paid to the pipeline transportation service provider at the pipeline transportation price as prescribed by the state. In August 2014, NDRC released the Circular on Adjustment of the Price of Non-Residential Stock Natural Gas (Fagai Jiage Circular 1835[2014]), which was implemented from September 2014. Ceiling city-gate prices for stock non-residential natural gas will be increased by RMB 0.4 per cubic meter, the ceiling city-gate prices for incremental gas will remain unchanged. Due to then stagnant fertilizer market, the adjustment to fertilizer gas price was postponed and the ceiling city-gate prices for residential natural gas was not adjusted. The circular further lifted control over gas source price of imported LNG and ex-factory prices of shale gas, coal-bed gas, and coal gas. Where it is necessary to transmit such gases in a mixed manner with domestic onshore gas and imported pipeline gas and sell them together, the supplier and the user may enter into separate purchase and transportation contracts for different gas sources. The gas source price and ex-factory price shall be market oriented, the pipeline transportation price shall be subject to relevant regulations. In 2015, the stock natural gas and incremental natural gas prices shall be unified. 34 In February 2015, with the goal of standardizing stock gas and incremental gas prices, NDRC released the Circular on Rationalizing the Price of Non-Residential Natural Gas (Fagai Jiage Circular 351[2015]), which calls for rationalizing the price of non-residential natural gas andimplementing pilot programs for price liberalization of directly supplied gas for end-users. Based on the price fluctuation of alternative energies such as fuel oil and liquefied petroleum gas, and in accordance with the pricing mechanism of natural gas then in place, ceiling city-gate prices for incremental non-residential natural gas will be decreased by RMB 0.44 per cubic meter, the ceiling city-gate prices for stock gas will be increased by RMB 0.04 per cubic meter to unify gas prices. This circular will be implemented from April 2015. In November 2015, pursuant to the general guideline of furthering the price reform of resource products, NDRC released the Circular on Adjustment of the City-Gate Price of Non-Residential Stock Natural Gas (Fagai Jiage Circular 2688[2015]) to further liberalize the pricing of natural gas byreplacing the reference ceiling price for city-gate prices of non-residential stock natural gas with a reference base rate, which was set at RMB 0.7 per cubic meter below the reference ceiling price. Suppliers and buyers may determine through negotiations the specific prices,subject to the cap of120% of the reference base rate. This circular also continued the existing subsidy program for fertilizer gas price and the fertilizer gas price will remain unchanged. This circular was implemented from November 2015. Regulation of Refining and Marketing of Refined Petroleum Products Gasoline and Diesel Prices Gasoline and diesel prices are government-guided. In March 2013, NDRC released Circular on Establishment of Sound Price Formation Mechanism of Refined Oil Products (Fagai Jiage Circular 624[2013]), which specified that a reformed refined oil product price formation mechanism shall include: shortening of the refined oil product price adjustment period to 10 working days; elimination of the 4% price fluctuation on international market as a prerequisite for price adjustment; adjustment of the composition of benchmarked crude oil as a reference for domestic oil product prices. To save social resources, if the assessed adjustment in domestic refined oil product prices is less than RMB 50 per tonne, the adjustment will be postponed to next period. In cases of special conditions such as significant increase in domestic CPI, significant emergencies or significant fluctuations of crude oil price on international market which may trigger adjustment of domestic refined oil price, NDRC may implement ad hoc suspension, delay or narrowing of price adjustment upon the approval by the State Council. Upon elimination of the special conditions, the price formation mechanism may resume operation after NDRC obtains the State Council’s for approval. On January 13, 2016, NDRC made further adjustments to thepricing mechanism for refined oil products effective immediately. When benchmark crude oil price falls below US$ 40/bbl, NDRC will not further adjust oil product prices, the unadjusted portion would be transferred into a risk fund, which can be used for energy conservation and emission reduction, refined oil product quality upgrading and security of and gas supply upon approval by relevant departments. Jet Fuels Price During the transition period, the ex-factory price of the jet fuels (standard) will temporarily be determined by the buyers and the sellers, subject to a limit of no more than the CIF post-duty price in the Singapore market. On September 16, 2013, a Circular of Relevant Opinions on Pricing Policies for Upgrading Oil Product Quality was promulgated by NDRC. The Circular provides that the prices of gasoline and diesel products shall be increased if the quality of such products is upgraded. For standard gasoline and diesel products that are upgraded to GB IV standards, their prices shall be raised by RMB 290 per tonne and RMB 370 per tonne, respectively; for gasoline and diesel products that are upgraded from GB IV to GB V standards, their price shall be raised by RMB 170 per tonne and RMB 160 per tonne, respectively. Prices for regular diesel shall be benchmarked against automobile diesel with same specification. Regulation of Crude Oil and Refined Petroleum Products Market On December 4, 2006, Ministry of Commerce of the PRC promulgated the “Administrative Rules for Crude Oil Market” and “Administrative Rules for Refined Petroleum Products Market” to open the wholesale market of crude oil and refined petroleum products to new market entrants, respectively. The rapid entrance of foreign enterprises into Chinese petroleum, chemical and other related business will change the current horizon of crude oil resource, as well as petroleum and chemical products market. 35 Investment Under the State Council’sDecision on Investment System Reform, investments without the use of government funds are only subject to a licensing system or a registration system, as the case may be. Under the current system, only significant projects and the projects of restrictive nature are subject to approval so as to maintain social and public interests, and all other projects of any investment scale are only subject to a registration system. In accordance with NDRC Decree No. 20: Decision of NDRC on Amending the Relevant Clauses of the Administrative Measures for the Approval and Record-Filing of Outbound Investment Projects and Administrative Measures for the Approval and Record-Filing of Foreign Investment Projects (27 December 2014), overseas investment projects involving sensitive countries or regions or sensitive industries shall be approved by NDRC, among which, projects with the amount of Chinese investment over US$ 2 billion shall be subject to an examination opinion of NDRC after being reported to the State Council for confirmation. All other projects, including those by enterprises directly administered by the SASAC and local enterprises with an investment size over US$3 billion, will require only a filing with NDRC. Overseas investments by Chinese enterprises (other than financial enterprises) involving sensitive countries or regions or sensitive industries shall be submitted to MOFCOM for approval, and other overseas investments by Chinese enterprises will only need to submit a filing with MOFCOM or its regional branches. Pursuant to the Anti-Monopoly Law of the PRC which became effective on August 1, 2008, when market concentration by business carriers through merger, acquisition of control through shares or assets acquisition, or acquisition of control or the ability to exercise decisive influence over other business carriers by contract or by other means reaches a threshold of declaration level prescribed by the State Council, the business carriers shall declare in advance to the Anti-monopoly Law enforcement agency, otherwise, the business carriers shall not implement such market concentration. The Notice of the National Energy Administration on Issuing the Measures for the Supervision and Administration of Fair Opening of Oil and Gas Pipelines Network Facilities (for Trial Implementation) (No. 84 [2014] of the National Energy Administration) requires that (i) oil and gas pipelines network facilities operating enterprises, in case of spare capacity of oil and gas pipelines network facilities, shall equally provide their pipeline network facilities to main third-party market players and provide transportation, storage, gasification, liquefaction, compression, and other services; (ii) the transportation (storage, gasification, etc.) prices determined by the pricing authorities in accordance with the relevant administrative provisions shall be implemented for the opening of oil and gas pipelines network facilities; (iii) oil and gas pipelines network facilities operating enterprises shall disclose the access standards, transportation (storage and gasification) prices, conditions for application for access, acceptance procedures, and other information on oil and gas pipelines network facilities on the websites or the information platforms designated by the National Energy Administration on a quarterly basis; and (iv) oil and gas pipeline network facilities operating enterprises shall submit the relevant status of oil and gas pipelines network facilities to the National Energy Administration or its dispatched offices semiannually. Taxation, Fees and Royalty Companies which operate petroleum and petrochemical businesses in China are subject to a variety of taxes, fees and royalties. Effective from December 1, 2014, the rate of mineral resource compensation charges on crude oil and natural gas is reduced to zero, and the applicable resource tax rate is correspondingly increased from 5% to 6%. Effective from January 1, 2015, the threshold of the special oil income levy is increased from US$55 to 65 per barrel, and a five-level progressive rate is applied to special oil income levy collection based on the sale prices. From November 29, 2014 to January 12, 2015, the unit tax amount of consumption tax on gasoline, naphtha, solvent and lubricant have been adjusted three times and the current applicable consumption tax rates are set forth in the table below. For further information about consumption tax rates, see Note 6 to our consolidated financial statements. Applicable tax, fees and royalties on refined petroleum products and other refined oil products generally payable by us or by other companies in similar industries are shown below. 36 Tax Item Tax Base Tax Rate Enterprise income tax Taxable income 25% effective from January 1, 2008. Value-added tax Revenue 13% for liquefied petroleum gas, natural gas, and low density polyethylene for production of agricultural film and fertilizers and 17% for other items. We generally charge value-added tax to our customers at the time of settlement on top of the selling prices of our products on behalf of the taxation authority. We may directly claim refund from the value-added tax collected from our customers for value-added tax that we paid for (i) purchasing materials consumed during the production process; and (ii) charges paid for drilling and other engineering services. Consumption tax Aggregate volume sold or self-consumed Effective from January 13, 2015, RMB 1.52 per liter for gasoline, naphtha, solvent and lubricant, and RMB 1.2 per liter for diesel, fuel oil and jet kerosene. Import tariff CIF China price 5% for gasoline, 6% for diesel, 9% for jet kerosene and 6% for fuel oil. In 2016, the applicable tax rate for gasoline, fuel oil and diesel is 1% and 0% for jet kerosene. Resource tax Aggregate volume sold or self-consumed Effective from December 1, 2014, for domestic production of crude oil and natural gas, the applicable tax rate is increased from 5% to 6% of the sales revenue, exemption or deduction may apply if qualified. Exploration license fee Area RMB 100 to RMB 500 per square kilometer per annum. Production license fee Area RMB 1,000 per square kilometer per annum. Royalty fee(1) Production volume Progressive rate of 0-12.5% for crude oil and 0-3% for natural gas. City construction tax Total amount of value-added tax, consumption tax and business tax 1%, 5% and 7%. Education Surcharge and local education surcharge Total amount of value-added tax, consumption tax and business tax 3% and 2%. Special Oil Income Levy Any revenue derived from sale of domestically produced crude oil when the realized crude oil price exceeds US$65 per barrel. Progressive rate of 20% to 40% for revenues derived from crude oil with realized price in excess of US$65 per barrel. Sino-foreign oil and gas exploration and development cooperative projects whose contracts were signed prior to November 1, 2011 and have not yet expired are still subject to royalty fee, and the project companies of those cooperative projects are not subject to any other resource taxes or fees. Sino-foreign oil and gas exploration cooperative projects whose contracts are signed after November 1, 2011 are not subject to royalty fee, but are subject to resource taxes. C. ORGANIZATIONAL STRUCTURE For a description of our relationship with Sinopec Group Company, see “Item 4. Information on the Company ¾ A. History and Development of the Company” and “Item 7. Major Shareholders and Related Party Transactions.” For a description of our significant subsidiaries, see Note 33 to our consolidated financial statements. 37 D. PROPERTY, PLANT AND EQUIPMENT We own substantially all of our properties, plants and equipment relating to our business activities. See “Item 4. Information on the Company ¾ B. Business Overview” for description of our property, plant and equipment. Environmental Matters We are subject to various national environmental laws and regulations and also environmental regulations promulgated by the local governments in whose jurisdictions we have operations. For example, national regulations promulgated by the central government set discharge standards for emissions into air and water. They also set forth schedules of discharge fees for various waste substances. These schedules usually provide for discharge fee increases for each incremental amount of discharge up to a certain level. Above a certain level, the central regulations permit the local government to order any of our facilities to cure certain behavior causing environmental damage and subject to the central government’s approval, the local government may also issue orders to close any of our facilities that fail to comply with the existing regulations. In addition, we have incurred capital expenditure specifically in compliance with the various environmental protection objectives set by the PRC government for the petroleum and chemical industry, to promote energy saving and environmental protection in China. Each of our production subsidiaries has implemented policies to control its pollutant emissions and discharge and to oversee compliance with the PRC environmental regulations. In January 2013, we integrated our environmental protection functions such as low-carbon development strategy and energy-saving mission by setting up a new department named Energy Management and Environmental Protection Department. The main functions of this new department are environmental management functions such as energy saving, emission reduction, environmental protection, water saving, comprehensive utilization of resources and clean production. Most of our production facilities have their own environmental protection facilities, and the rest of our production facilities utilize available social resources, to guarantee the effective treatment of waste water, solid waste and waste gases, to ensure the compliance with applicable emission standard for our emission of waste water and waste gas, and to follow applicable disposal procedures for our disposal of solid waste. Environmental regulations also require companies to file an environmental impact report to the environmental bureau for approval before undertaking any project with negative impact on the environment.The construction of such projectswill only be permitted to operate after the environmental bureau has performed an inspection and is satisfied that environmentally sound equipment has been installed for the facility. We believe our environmental protection systems and facilities are adequate for us to comply with current applicable national and local environmental protection regulations. The PRC government, however, may impose stricter regulations which require additional expenditure on compliance with environmental regulations. Our environmental protection expenditures were approximately RMB 5.2 billion in 2013, RMB 5.4 billion in 2014, and RMB 5.8 billion in 2015. Insurance In respect of our refining, petrochemical production, and marketing and sales operations, we currently maintain with Sinopec Group Company, under the terms of its Safety Production Insurance Fund (SPI Fund), approximately RMB 747.6 billion of coverage on our property and plants and approximately RMB 125.3 billion of coverage on our inventory. In 2015, we paid an insurance premium of approximately RMB 2.182 billion to Sinopec Group Company for such coverage. Transportation vehicles and products in transit are not covered by Sinopec Group Company and we maintain insurance policies for those assets with insurance companies in the PRC. The insurance coverage under SPI Fund applies to all domestic enterprises controlled by Sinopec Group Company under regulations published by the Ministry of Finance. We believe that, in the event of a major accident, we will be able to recover most of our losses from insurance proceeds paid under the SPI Fund or by insurance companies. Pursuant to an approval of the Ministry of Finance, Sinopec Group Company entered into an agreement with PICC Property and Casualty Company Limited on January 29, 2002 to purchase a property and casualty policy which would also cover our assets. The policy provides for an annual maximum cumulative claim amount of RMB 4.0 billion and a maximum of RMB 2.36 billion per occurrence. 38 ITEM 4A. UNRESOLVED STAFF COMMENTS None. ITEM 5. OPERATING AND FINANCIAL REVIEW AND PROSPECTS A. GENERAL The following discussion and analysis should be read in conjunction with our audited consolidated financial statements. Our consolidated financial statements have been prepared in accordance with IFRS. Certain financial information presented in this section is derived from our audited consolidated financial statements. Unless otherwise indicated, all financial data presented on a consolidated basis or by segment, are presented net of inter-segment transactions (i.e., inter-segment and other intercompany transactions have been eliminated). Critical Accounting Policies Our reported consolidated financial condition and consolidated results of operations are sensitive to accounting methods, assumptions and estimates that underlie the preparation of our financial statements. We base our assumptions and estimates on historical experience and on various other assumptions that we believe to be reasonable and which form the basis for making judgments about matters that are not readily apparent from other sources. On an on-going basis, our management evaluates its estimates. Actual results may differ from those estimates as facts, circumstances and conditions change. The selection of critical accounting policies, the judgments and other uncertainties affecting application of those policies and the sensitivity of reported results to changes in conditions and assumptions are factors to be considered when reviewing our financial statements. Our principal accounting policies are set forth in Note 2 to the consolidated financial statements. We believe the following critical accounting policies involve the most significant judgments and estimates used in the preparation of our financial statements. Oil and gas properties and reserves The accounting for our upstream oil and gas activities is subject to special accounting rules that are unique to the oil and gas business. There are two methods to account for oil and gas business activities, the successful efforts method and the full cost method. We have elected to use the successful efforts method. The successful efforts method reflects the volatility that is inherent in exploring for mineral resources in that costs of unsuccessful exploratory efforts are charged to expense as they are incurred. These costs primarily include dry hole costs, seismic costs and other exploratory costs. Under the full cost method, these costs are capitalized and written-off (depreciation) over time. Engineering estimates of our oil and gas reserves are inherently imprecise and represent only approximate amounts because of the subjective judgments involved in developing such information. There are authoritative guidelines regarding the engineering criteria that have to be met before estimated oil and gas reserves can be designated as “proved”. Proved and proved developed reserves estimates are updated at least annually and take into account recent production and technical information about each field. In addition, as prices and cost levels change from year to year, the estimate of proved and proved developed reserves also changes. This change is considered a change in estimate for accounting purposes and is reflected on a prospective basis in related depreciation rates. Future dismantlement costs for oil and gas properties are estimated with reference to engineering estimates after taking into consideration the anticipated method of dismantlement required in accordance with industry practices in similar geographic area, including estimation of economic life of oil and gas properties, technology and price level. The present values of these estimated future dismantlement costs are capitalized as oil and gas properties with equivalent amounts recognized as provision for dismantlement costs. Despite the inherent imprecision in these engineering estimates, these estimates are used in determining depreciation expense, impairment expense and future dismantlement costs, and in disclosing the supplemental standardized measure of discounted future net cash flows relating to proved oil and gas properties. Depreciation rates are determined based on estimated proved developed reserve quantities (the denominator) and capitalized costs of producing properties 39 (the numerator). Producing properties’ capitalized costs are amortized based on the units of oil or gas produced. Therefore, assuming all other variables are held constant, an increase in estimated proved developed reserves decreases our depreciation, depletion and amortization expense. Also, estimated reserves are often used to calculate future cash flows from our oil and gas operations, which serve as an indicator of fair value in determining whether a property is impaired or not. The larger the estimated reserves, the less likely the property is impaired. For reserve estimates in accordance with the Accounting Standards Update 2010-03, Extractive Activities – Oil and Gas (Topic 932): Oil and Gas Reserve Estimation and Disclosures, (ASU 2010-03), issued by the Financial Accounting Standards Board of the United States,of the three years ended December 31, 2013, 2014 and 2015, please refer to Supplemental Information on Oil and Gas Producing Activities (unaudited). Impairment for long-lived assets If circumstances indicate that the net book value of a long-lived asset, including oil and gas properties, may not be recoverable, the asset may be “impaired”, and an impairment loss may be recognized. The carrying amounts of long-lived assets are reviewed periodically in order to assess whether the recoverable amounts have declined below the carrying amounts. For goodwill, the recoverable amount is estimated annually. These assets are tested for impairment whenever events or changes in circumstances indicate that their recorded carrying amounts may not be recoverable. When such a decline has occurred, the carrying amount is reduced to recoverable amount. The recoverable amount is the greater of the net selling price and the value in use. It is difficult to precisely estimate selling price because quoted market prices for our assets or cash-generating units are not readily available. In determining the value in use, expected cash flows generated by the asset or the cash-generating unit are discounted to their present value, which requires significant judgment relating to level of sales volume, selling price and amount of operating costs. We use all readily available information in determining an amount that is a reasonable approximation of recoverable amount, including estimates based on reasonable and supportable assumptions and projections of reserve quantities, sales volume, selling price and amount of operating costs. Impairment losses recognized for each of the three years ended December 31, 2013, 2014 and 2015 in our statement of income on long-lived assets are summarized as follows: Year ended December 31, (RMB in millions) Exploration and production Refining 88 29 9 Marketing and distribution 35 40 19 Chemicals - Corporate and others 15 8 Total Depreciation Property, plant and equipment (other than oil and gas properties) are depreciated on a straight-line basis over the estimated useful lives of the assets, after taking into account the estimated residual value. We review the estimated useful lives of the assets regularly in order to determine the amount of depreciation expense to be recorded during any reporting period. The useful lives are based on our historical experience with similar assets and take into account anticipated technological changes. The depreciation expense for future periods is adjusted if there are significant changes from previous estimates. There have been no changes to the estimated useful lives and residual values during each of the three years ended December 31, 2013, 2014 and 2015. Impairment of accounts receivable for bad and doubtful debts We estimate impairment of accounts receivable for bad and doubtful debts resulting from the inability of our customers to make the required payments. We base our estimates on the aging of our accounts receivable balance, customer credit-worthiness, and historical write-off experience. If the financial condition of our customers were to deteriorate, actual write-offs would be higher than estimated. The changes in the impairment losses for bad and doubtful accounts are as follows: 40 Year ended December 31, (RMB in millions) Balance as of January 1 Impairment losses recognized for the year 36 44 40 Reversal of impairment losses ) ) ) Written off ) ) ) Others - ) 6 Balance as of December 31 Allowance for diminution in value of inventories If the costs of inventories become higher than their net realizable values, an allowance for diminution in value of inventories is recognized. Net realizable value represents the estimated selling price in the ordinary course of business, less the estimated costs of completion and the estimated costs necessary to make the sale. We base the estimates on all available information, including the current market prices of the finished goods and raw materials, and historical operating costs. If the actual selling prices were to be lower or the costs of completion were to be higher than estimated, the actual allowance for diminution in value of inventories could be higher than estimated. Allowance for diminution in value of inventories is analyzed as follows: Year ended December 31, (RMB in millions) Balance as of January 1 Allowance for the year Reversal of allowance on disposal (1 ) ) ) Written off ) ) ) Others - ) 77 Balance as of December 31 Recently Pronounced International Financial Reporting Standards Information relating to the recently pronounced IFRS is presented in Note 1 to the consolidated financial statements. Overview of Our Operations We are the largest integrated petroleum and petrochemical company in China and one of the largest in Asia in terms of operating revenues. We engage in exploring for, developing and producing crude oil and natural gas, operating refineries and petrochemical facilities and marketing crude oil, natural gas, refined petroleum products and petrochemicals. We have reported our consolidated financial results according to the following four principal business segments and the corporate and others segment. · Exploration and Production Segment, which consists of our activities related to exploring for and developing, producing and selling crude oil and natural gas; · Refining Segment, which consists of purchasing crude oil from our exploration and production segment and from third parties, processing of crude oil into refined petroleum products, selling refined petroleum products principally to our marketing and distribution segment; · Marketing and Distribution Segment, which consists of purchasing refined petroleum products from our refining segment and third parties, and marketing, selling and distributing refined petroleum products by wholesale to large customers and independent distributors and retail through our retail network; · Chemicals Segment, which consists of purchasing chemical feedstock principally from the refining segment and producing, marketing, selling and distributing chemical products; and · Corporate and Others Segment, which consists principally of trading activities of the import and export subsidiaries and our research and development activities. 41 B. CONSOLIDATED RESULTS OF OPERATIONS Year Ended December 31, 2015 Compared with Year Ended December 31, 2014 In 2015, our total operating revenues were RMB 2,018.9 billion, representing a decrease of 28.6% over 2014. Our operating income was RMB 57.0 billion, representing a decrease of 22.4% over 2014. The following table sets forth major revenue and expense items in the consolidated statement of income for the years ended December 31, 2014 and 2015. Year Ended December 31, Change from 2014 to 2015 (RMB in millions) (%) Operating revenues ) Sales of goods ) Other operating revenues ) Operating expenses ) ) ) Purchased crude oil, products and operating supplies and expenses ) ) ) Selling, general and administrative expenses ) ) Depreciation, depletion and amortization ) ) Exploration expenses, including dry holes ) ) ) Personnel expenses ) ) ) Taxes other than income tax ) ) Other operating (expenses)/income, net ) ) ) Operating income ) Net finance costs ) ) ) Investment income and income from associates and jointly controlled entities Earnings before income tax ) Tax expense ) ) ) Net income ) Attributable to: Equity shareholders of the Company ) Non-controlling interests Operating revenues In 2015, our sales of goods were RMB 1,976.4 billion, representing a decrease of 28.9% over 2014. This was mainly attributable to the price decline of crude oil and petroleum products. The following table sets forth our external sales volume, average realized prices and the respective rates of change from 2014 to 2015 for our major products: Sales Volume Change from Average Realized Price Change from 2014 to 2015 2014 to 2015 (thousand tonnes) (%) (RMB per tonne) (%) Crude oil ) Domestic ) Oversea - 84 - - - Natural gas ) Gasoline ) Diesel ) ) Kerosene ) Basic chemical feedstock ) Synthetic fiber monomer and polymer ) ) Synthetic resin ) Synthetic fiber ) ) Synthetic rubber ) ) Chemcial Fertilizer ) million cubic meters RMB per thousand cubic meters 42 Sales of crude oil and natural gas Most of crude oil and a portion of natural gas we produced were used internally for refining and chemical production and the remaining were sold to other customers. In 2015, the total revenue from crude oil, natural gas and other upstream products that were sold externally amounted to RMB 57.7 billion, representing a decrease of 17.0% over 2014. The change was mainly due to price decline of crude oil in 2015. Sales of refined petroleum products In 2015, our refining segment and marketing and distribution segment sell petroleum products (mainly consisting of gasoline, diesel and kerosene which are referred to as the refined oil products and other refined petroleum products) to external parties. The external sales revenue realized by these two segments were RMB 1,206.7 billion, accounting for 59.8% of our operating revenues and representing a decrease of 26.1% over 2014. The decrease was mainly because of the decline in prices of various petroleum products. The sales revenue of gasoline, diesel and kerosene was RMB 1,020.2 billion, accounting for 84.5% of the total revenue of petroleum products and representing a decrease of 24.0% over 2014. Sales revenue of other refined petroleum products was RMB 186.5 billion, accounting for 15.5% of the total revenue of petroleum products and representing a decrease of 36.1% over 2014. Sales of chemical products Our external sales revenue of chemical products was RMB 275.2 billion, accounting for 13.6% of our operating revenues and representing a decrease of 22.9% over 2014. This was mainly attributable to the price decline of chemical product . Revenue from corporate and others In 2015, our corporate and others realized sales revenue of RMB 436.7 billion, accounting for 21.6% of our operating revenue and representing a decrease of 39.4% over 2014. This was mainly attributable to the price decline of crude oil and petroleum products. Operating expenses In 2015, our operating expenses were RMB 1,961.9 billion, representing a decrease of 28.7% over 2014, among which: Purchased crude oil, products and operating supplies and expenses were RMB 1,492.9 billion, representing a decrease of 36.0% over 2014, accounting for 76.1% of the total operating expenses, of which: · crude oil purchase expenses were RMB 469.4 billion, representing a decrease of 44.0% over 2014. In 2015, the total throughput of crude oil that was purchased externally was 176.29 million tonnes (excluding the amount processed for third parties), representing a decrease of 0.6% over 2014; the average unit processing cost for crude oil purchased externally was RMB 2,663 per tonne, representing a decrease of 43.6% over 2014; and · other purchasing expenses were RMB 1,023.5 billion, representing a decrease of 31.6% over 2014. This is mainly due to the price decline of feedstock purchased from external sources. Selling, general and administrative expenses totaled RMB 69.3 billion, representing an increase of 1.4% over 2014. Depreciation, depletion and amortization was RMB 96.4 billion, representing an increase of 7.0% over 2014. This was mainly due to the continued investment in fixed assets. 43 Exploration expenses, including dry holes were RMB 10.5 billion, representing a decrease of 4.6% over 2014, reflecting our optimization of exploration investment and effective reduction of exploration expenses. Personnel expenses were RMB 56.3 billion, representing a decrease of 1.6% over 2014. Taxes other than income tax were RMB 236.3 billion, representing an increase of 23.6% over 2014. Although the special oil income levy and resources tax decreased by RMB 24.6 billion over the same period of 2014 due to crude oil price drop, the consumption tax increased by RMB 62.0 billion as a result of increased consumption tax rate, and city construction tax and educational surcharge increased by RMB 7.9 billion accordingly over the same period of 2014. Other operating expenses, net were RMB 0.1 billion. Operating income In 2015, our operating income was RMB 57.0 billion, representing a decrease of 22.4% over 2014. Net finance costs In 2015, our net finance costs were RMB 9.3 billion, representing a decrease of 34.8% over 2014. This decrease in finance costs was mainly attributable to (i) the net interest expenses of RMB 5.2 billion, representing a decrease of RMB 4.3 billion over 2014; (ii) net losses from foreign exchange increased by RMB 3.7 billion as compared with 2014 due to the RMB exchange rate fluctuation in 2015; and (iii) loss from the fair value of our issued convertible bonds that decreased RMB 4.4 billion. Investment income and income from associates and jointly controlled entities The investment income and income from associates and jointly controlled entities in 2015 was RMB 8.5 billion, representing an increase of RMB 2.3 billion over 2014, which was mainly due to improved operating results of our affiliates in refining and chemicals industry. Earnings before income tax In 2015, our earnings before income tax were RMB 56.3 billion, representing a decrease of 14.1% over 2014. Tax expense In 2015,we recognized income tax expense of RMB 12.6 billion, representing a decrease of RMB 5.0 billion over 2014. Net income attributable to non-controlling interests In 2015, our net income attributable to non-controlling interests was RMB 11.2 billion, representing an increase of RMB 9.8 billion over 2014. Net income attributable to equity shareholders of the Company In 2015, our net income attributable to our equity shareholders was RMB 32.4 billion, representing a decrease of 30.2% over 2014. This was mainly due to the restructuring of Sinopec Marketing Co., Ltd. Year Ended December 31, 2014 Compared with Year Ended December 31, 2013 In 2014, our total operating revenues were RMB 2,825.9 billion, representing a decrease of 1.9% over 2013. Our operating income was RMB 73.5 billion, representing a decrease of 24.1% over 2013. The following table sets forth major revenue and expense items in the consolidated statement of income for the years ended December 31, 2013 and 2014. 44 Year Ended December 31, Change from 2013 to 2014 (RMB in millions) (%) Operating revenues ) Sales of goods ) Other operating revenues ) Operating expenses ) ) ) Purchased crude oil, products and operating supplies and expenses ) ) ) Selling, general and administrative expenses ) ) ) Depreciation, depletion and amortization ) ) Exploration expenses, including dry holes ) ) ) Personnel expenses ) ) Taxes other than income tax ) ) Other operating (expenses)/income, net ) ) ) Operating income ) Net finance costs ) ) Investment income and income from associates and jointly controlled entities Earnings before income tax ) Tax expense ) ) ) Net income ) Attributable to: Equity shareholders of the Company ) Non-controlling interests ) Operating revenues In 2014, our sales of goods were RMB 2,781.6 billion, representing a decrease of 1.8% over 2013. This was mainly attributable to the price decline of crude oil and petroleum products. The following table sets forth our external sales volume, average realized prices and the respective rates of change from 2013 to 2014 for our major products: Sales Volume Change from Average Realized Price Change from 2013 to 2014 2013 to 2014 (thousand tonnes) (%) (RMB per tonne) (%) Crude oil ) Domestic ) Oversea 84 22 Natural gas Gasoline ) Diesel ) Kerosene ) Basic chemical feedstock ) Synthetic fiber monomer and polymer ) ) Synthetic resin Synthetic fiber ) ) Synthetic rubber ) ) Chemical fertilizer ) ) million cubic meters RMB per thousand cubic meters 45 Sales of crude oil and natural gas Most of crude oil and a portion of natural gas we produced were used internally for refining and chemical production and the remaining were sold to other customers. In 2014, the total revenue from crude oil, natural gas and other upstream products that were sold externally amounted to RMB 69.6 billion, representing an increase of 14.3% over 2013. The change was mainly due to the increase in the sales volume of crude oil and the sale volume and price of natural gas in 2014. Sales of refined petroleum products In 2014, our refining segment and marketing and distribution segment sell petroleum products (mainly consisting of gasoline, diesel and kerosene which are referred to as the refined oil products and other refined petroleum products) to external parties. The external sales revenue realized by these two segments were RMB 1,633.9 billion, accounting for 58.7% of our operating revenues and representing a decrease of 2.8% over 2013. The decrease was mainly because of the decline in prices and sales volumes of various petroleum products, which offset the increase in sales volumes of gasoline, diesel and kerosene. The sales revenue of gasoline, diesel and kerosene was RMB 1,342.0 billion, accounting for 82.1% of the total revenue of petroleum products and representing an increase of 0.7% over 2013. Sales revenue of other refined petroleum products was RMB 291.9 billion, accounting for 17.9% of the total revenue of petroleum products and representing a decrease of 16.0% over 2013. Sales of chemical products Our external sales revenue of chemical products was RMB 357.0 billion, accounting for 12.8% of our operating revenues and representing a decrease of 4.6% over 2013. This was mainly attributable to the price decline of chemical product which offset the sales volume increase of basic chemical feedstock and synthetic resin. Revenue from corporate and others In 2014, our corporate and others realized sales revenue of RMB 721.2 billion, accounting for 25.9% of our operating revenue and representing a slight increase of 0.5% over 2013. Operating expenses In 2014, our operating expenses were RMB 2,752.4 billion, representing a decrease of 1.1% over 2013, among which: Purchased crude oil, products and operating supplies and expenses were RMB 2,334.4 billion, representing a decrease of 1.6% over 2013, accounting for 84.8% of the total operating expenses, of which: · crude oil purchase expenses were RMB 837.4 billion, representing a decrease of 4.2% over 2013. In 2014, the total throughput of crude oil that was purchased externally was 177.29 million tonnes (excluding the amount processed for third parties), representing a decrease of 0.6% over 2013; the average unit processing cost for crude oil purchased externally was RMB 4,724 per tonne, representing a decrease of 3.6% over 2013; and · other purchasing expenses were RMB 1,497.0 billion, remaining consistent with that of 2013. Selling, general and administrative expenses totaled RMB 68.4 billion, representing a decrease of 2.2% over 2013. Depreciation, depletion and amortization was RMB 90.1 billion, representing an increase of 10.9% over 2013. This was mainly due to the increase of expenditure on fixed assets. Exploration expenses, including dry holes were RMB 11.0 billion, representing a decrease of 12.8% over 2013, reflecting our optimization of exploration investment, which improve the exploration efficiency and reduce exploration costs. Personnel expenses were RMB 57.2 billion, representing an increase of 3.4% over 2013. 46 Taxes other than income tax were RMB 191.2 billion, representing an increase of 0.3% over 2013. This was mainly due to an increase of RMB 3.4 billion in consumption tax resulting from the increase of the consumption tax rate of petroleum products as compared with 2013, an increase of RMB 0.6 billion in city construction tax and education surcharge, and a decrease in special oil income levy by RMB 3.4 billion resulting from the decreased oil price. Other operating expenses, net were RMB 0.2 billion. Operating income In 2014, our operating income was RMB 73.5 billion, representing a decrease of 24.1% over 2013. Net finance costs In 2014, our net finance costs were RMB 14.2 billion, representing an increase of 235.1% over 2013. This increase in finance costs was mainly attributable to (i) the net interest expenses of RMB 9.4 billion, representing an increase of RMB 0.4 billion over 2013; (ii) decrease in net foreign exchange gain of RMB 2.9 billion due to the slowdown of Renminbi appreciation in 2014; and (iii) increase of RMB 6.6 billion in the losses arising from the change in fair value of our issued convertible bonds. Earnings before income tax In 2014, our earnings before income tax were RMB 65.5 billion, representing a decrease of 31.1% over 2013. Tax expense In 2014,we recognized income tax expense of RMB 17.6 billion, representing a decrease of RMB 7.2 billion over 2013. Net income attributable to non-controlling interests In 2014, our net income attributable to non-controlling interests was RMB 1.5 billion, representing a decrease of RMB 2.7 billion over 2013. Net income attributable to equity shareholders of the Company In 2014, our net income attributable to our equity shareholders was RMB 46.5 billion, representing a decrease of 29.7% over 2013. C. DISCUSSIONS ON RESULTS OF SEGMENT OPERATIONS We divide our operations into four business segments (exploration and production segment, refining segment, marketing and distribution segment and chemicals segment) and corporate and others. Unless otherwise specified, the inter-segment transactions have not been eliminated in the financial data discussed in this section. In addition, the operating revenue d­ata of each segment have included the “other operating revenues” of the segment. The following table sets forth the operating revenues by each segment, the contribution of external sales and inter-segment sales as a percentage of operating revenues before elimination of inter-segment sales, and the contribution of external sales as a percentage of consolidated operating revenues (i.e. after elimination of inter-segment sales) for the periods indicated. 47 Year Ended December 31, As a Percentage of Consolidated Operating Revenues Before Elimination of Inter-segment Sales As a Percentage of Consolidated Operating Revenues After Elimination of Inter-segment Sales (RMB in billions) (%) (%) (%) (%) Exploration and production External sales(1) 83 86 68 Inter-segment sales 71 　 Total operating revenue 　 Refining 　 　 External sales(1) Inter-segment sales 　 Total operating revenue 　 Marketing and distribution 　 　 External sales(1) Inter-segment sales 6 6 3 　 Total operating revenue 　 Chemicals 　 　 External sales(1) Inter-segment sales 56 62 43 　 Total operating revenue 　 Corporate and others 　 　 External sales(1) Inter-segment sales 　 Total operating revenue 　 Total operating revenue before inter-segment eliminations 　 Elimination of inter-segment sales ) ) ) 　 Consolidated operating revenues (1) include other operating revenues. The following table sets forth the operating revenues, operating expenses and operating income/(loss) by each segment before elimination of the inter-segment transactions for the periods indicated, and the changes from 2014 to 2015. Year Ended December 31, Change from 2014 to 2015 (RMB in billions) (%) Exploration and production Total operating revenues ) Total operating expenses ) Total operating income/(loss) 55 47 ) - Refining 　 Total operating revenues ) Total operating expenses ) Total operating income/(loss) 9 (2 ) 21 - Marketing and distribution Total operating revenues ) Total operating expenses ) Total operating income/(loss) 35 29 29 - Chemicals Total operating revenues ) Total operating expenses ) Total operating income/(loss) 1 (2 ) 20 - Corporate and others Total operating revenues ) Total operating expenses ) Total operating loss (3
